Case 5:20-cv-04049-EJD Document 37-6 Filed 09/24/20 Page 1 of 98




       Exhibit E
        Case
         Case5:20-cv-04049-EJD
               3:20-cv-06527-JSC Document
                                  Document37-6
                                           1 Filed
                                               Filed09/17/20
                                                     09/24/20 Page
                                                               Page1 2ofof9798



 1   Dennis J. Stewart (SBN 99152)
     GUSTAFSON GLUEK PLLC
 2   600 B Street
     17th Floor
 3   San Diego, CA 92101
     Telephone: (619) 595-3299
 4   dstewart@gustafsongluek.com
 5
     Attorneys for Plaintiff Jim Riley
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
     JIM RILEY, on behalf of himself and all others Case No. ____________________
10
     similarly situated,
11                                                  CLASS ACTION COMPLAINT FOR
             Plaintiffs,                            VIOLATIONS OF:
12
                            v.                    1. SHERMAN ACT §§ 1, 2,
13
     CELESTRON ACQUISITION, LLC,         2. CLAYTON ACT § 7,
14   NANTONG SCHMIDT OPTO-ELECTRICAL
     TECHNOLOGY CO. LTD.,                3. STATE ANTITRUST LAWS,
15   NINGBO SUNNY ELECTRONIC CO. LTD.
     OLIVON MANUFACTURING CO. LTD.,
16   OLIVON USA, LLC,                    4. STATE CONSUMER
     SKY-WATCHER CANADA,                    PROTECTION LAWS, and
17   SKY-WATCHER USA,
     SUZHOU SYNTA OPTICAL TECHNOLOGY     5. UNJUST ENRICHMENT
18   CO., LTD.,
     SW TECHNOLOGY CORP.,             JURY TRIAL DEMANDED
19   SYNTA CANADA INTERNATIONAL
     ENTERPRISES LTD., and
20   SYNTA TECHNOLOGY CORP. OF
     TAIWAN,
21

22          Defendants.

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
            Case
             Case5:20-cv-04049-EJD
                   3:20-cv-06527-JSC Document
                                      Document37-6
                                               1 Filed
                                                   Filed09/17/20
                                                         09/24/20 Page
                                                                   Page2 3ofof9798



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                              Page
 3   I.       INTRODUCTION ...............................................................................................................1
 4   II.      JURISDICTION AND VENUE ..........................................................................................3
 5   III.     PARTIES .............................................................................................................................5
 6                       Plaintiffs ...................................................................................................................5
 7                       Defendants ...............................................................................................................5
 8                       1.         The Synta Defendants ..................................................................................5
 9                       2.         The Sunny Defendant ..................................................................................7
10                       Agents and Co-Conspirators ....................................................................................8
11                       1.         The Synta Co-Conspirators ..........................................................................8
12                       2.         The Sunny Co-Conspirators .........................................................................9
13                       3.         Defendants’ Corporate Families Acted as Single Enterprises, and
                                    Defendant Parent Companies Exercised Substantial Control over Their
14                                  U.S. Affiliates ............................................................................................11
15                       4.         Defendants’ High-Level Employees Organized the Conspiracy and Their
                                    Subordinate Employees—Including Those of Their United States’
16                                  Subsidiaries—Executed the Conspiracy ....................................................12
17                       5.         The Defendants and Co-Conspirators Who Engaged in Collusive Conduct
                                    Participated in Discussions on Behalf of Entire Corporate Families and
18                                  Failed to Distinguish Between Corporate Entities in the Same Corporate
                                    Family ........................................................................................................13
19
                         6.         The Nature of the Telescope Industry Required Foreign Companies Named
20                                  As Defendants and Co-Conspirators Herein to Use Their United States
                                    Subsidiaries and Affiliates As Distribution and Sales Arms .....................14
21
     IV.      FACTUAL ALLEGATIONS ............................................................................................15
22
                         Consumer Telescopes ............................................................................................15
23
                         The Consumer Telescope Markets.........................................................................15
24
                         1.         The Manufacturing Market ........................................................................16
25
                         2.         The Distribution Market ............................................................................16
26
                         The Defendants Are Liable for the Anticompetitive Conduct Alleged Herein .....17
27
                         The Federal Trade Commission’s Actions in the Consumer Telescope Market ...18
28


     CLASS ACTION COMPLAINT                                                                                                                         i
          Case
           Case5:20-cv-04049-EJD
                 3:20-cv-06527-JSC Document
                                    Document37-6
                                             1 Filed
                                                 Filed09/17/20
                                                       09/24/20 Page
                                                                 Page3 4ofof9798



 1                     The Defendants and Co-Conspirators Monopolized Different Products in the
                       Consumer Telescope Market .................................................................................19
 2
                       The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of Meade
 3                     ................................................................................................................................20
 4                     The Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                       Acquisition of the Hayneedle Assets .....................................................................21
 5
                       Illustrative Examples of Defendants’ Anticompetitive Conduct and Conspiracy to
 6                     Fix Prices ...............................................................................................................22
 7                     The Structure and Characteristics of the Consumer Telescope Market Render the
                       Conspiracy More Plausible ....................................................................................28
 8
                       1.         The Consumer Telescope Manufacturing and Distribution Markets Have
 9                                High Barriers to Entry ................................................................................28
10                     2.         The Consumer Telescope Manufacturing and Distribution Markets Are
                                  Highly Concentrated ..................................................................................29
11
                       3.         There is Inelasticity of Demand for Consumer Telescopes .......................30
12
     V.      CLASS ACTION ALLEGATIONS ..................................................................................30
13
                       California Law Should Be Applied to the Nationwide Indirect Purchaser States’
14                     Damages Class .......................................................................................................31
15                     1.         The Conspiracy Emanated from California: Location of Defendants and
                                  Co-Conspirators .........................................................................................32
16
                       2.         The Conspiracy Emanated from California: Location of Individuals .......32
17
                       3.         Specific Targets of the Conspiracy Were from California ........................32
18
                       4.         The Conspiracy Emanated from California: Sheppard Mullin Facilitated
19                                the Conspiracy from California .................................................................33
20                     5.         The Defendants and Co-Conspirators Targeted California .......................33
21                     Alternatively, Plaintiffs Will Seek to Certify State Damages Classes...................34
22   VI.     PLAINTIFFS AND THE CLASSES SUFFERED ANTITRUST INJURY .....................41
23   VII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS..........44
24                     The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not and
                       Could Not Discover Their Claims .........................................................................44
25
                       Fraudulent Concealment Tolled the Statute of Limitations ...................................45
26
     VIII. CAUSES OF ACTION ......................................................................................................47
27

28


     CLASS ACTION COMPLAINT                                                                                                                          ii
          Case
           Case5:20-cv-04049-EJD
                 3:20-cv-06527-JSC Document
                                    Document37-6
                                             1 Filed
                                                 Filed09/17/20
                                                       09/24/20 Page
                                                                 Page4 5ofof9798



 1               First Cause of Action
                 Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
 2               Restraint of Trade (on behalf of Plaintiffs and the Nationwide Injunctive Class).......47
 3               Second Cause of Action
                 Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) Monopolization
 4               (on behalf of Plaintiffs and the Nationwide Injunctive Class) .....................................49
 5               Third Cause of Action
                 Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) Attempted Monopolization
 6               (on behalf of Plaintiffs and the Nationwide Injunctive Class) .....................................50
 7               Fourth Cause of Action
                 Violation of Section 7 of the Clayton Act (15 U.S.C. § 18) (on behalf of Plaintiffs and
 8               the Nationwide Injunctive Class) .................................................................................52
 9               Fifth Cause of Action
                 Violation of the State Antitrust Laws (on behalf of Plaintiffs and the Damages Class
10               or, Alternatively, on Behalf of the State Damages Classes) ........................................53
11               Sixth Cause of Action
                 Violation of State Consumer Protection Laws (on behalf of Plaintiffs and the
12               Damages Class or, Alternatively, on Behalf of the State Damages Classes) ..............72
13               Seventh Cause of Action Against All Defendants
                 Unjust Enrichment (on behalf of Plaintiffs and the Damages Class or, Alternatively,
14               on Behalf of the State Damages Classes) ....................................................................90
15   IX.    PRAYER FOR RELIEF ....................................................................................................90
16   X.     JURY DEMAND ...............................................................................................................93
17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                                                                          iii
          Case
           Case5:20-cv-04049-EJD
                 3:20-cv-06527-JSC Document
                                    Document37-6
                                             1 Filed
                                                 Filed09/17/20
                                                       09/24/20 Page
                                                                 Page5 6ofof9798



 1           Plaintiff Jim Riley, by and through his attorneys, bring this action on behalf of himself and
 2   all others similarly situated against Defendants Celestron Acquisition, LLC, Nantong Schmidt
 3   Opto-Electrical Technology Co., Ltd., Olivon Manufacturing Co. Ltd., Olivon USA, LLC, Sky-
 4   Watcher Canada, Sky-Watcher USA, Suzhou Synta Optical Technology Co., Ltd., SW
 5   Technology Corp., Synta Canada International Enterprises Ltd., Synta Technology Corp. of
 6   Taiwan (together, “Synta Defendants”), and Ningbo Sunny Electronic Co. Ltd. (“Sunny
 7   Defendant”) (collectively, “Defendants”). The conspiracy and conduct alleged herein were
 8   engaged in and facilitated by the following entities and individuals (“Co-Conspirators”): Good
 9   Advance Industries Ltd., Dar Tson “David” Shen, Jean Shen, Sylvia Shen, Corey Lee, Laurence
10   Huen, Joseph Lupica, and Dave Anderson (together, “Synta Co-Conspirators”); Sunny Optical
11   Technology Co., Ltd., Meade Instruments Corp., Sunny Optics Inc., Wenjun “Peter” Ni, and
12   Wang Wenjian (together, “Sunny Co-Conspirators”). The foregoing entities have been named as
13   Defendants and Co-Conspirators for engaging in a conspiracy to unlawfully fix prices, allocate
14   the market and customers, and unlawful monopolistic conduct in the United States for consumer
15   telescopes. Plaintiff hereby alleges, on information and behalf, except as to those allegations
16   which pertain to themselves, as follows:
17

18   I.     INTRODUCTION
19           1.    Astronomy is one of the oldest and most popular hobbies in the United States.
20   Unfortunately, however, telescope manufacturers and distributors have been engaged in price
21   fixing to take advantage of those who engage in this hobby. As a result, Americans have
22   collectively paid hundreds of millions of dollars in illegal overcharges for telescopes since 2005
23   as a result of a long-running conspiracy to unlawfully fix the prices, allocate the market and
24   customers, and gain an unlawful monopoly in the United States for telescopes, causing the prices
25   of telescopes to be raised beyond competitive levels.
26           2.    Orion Technologies, Inc. (“Orion) is a California-based distributor and seller of
27   telescopes, binoculars, and accessories. Orion imports products from Chinese manufacturers like
28   Sunny and Synta, which are the two largest manufacturers of telescopes sold in the United States.


     CLASS ACTION COMPLAINT                                                                             1
        Case
         Case5:20-cv-04049-EJD
               3:20-cv-06527-JSC Document
                                  Document37-6
                                           1 Filed
                                               Filed09/17/20
                                                     09/24/20 Page
                                                               Page6 7ofof9798



 1   Orion does not manufacture its own products. Both Sunny and Synta sell their telescopes to
 2   distributors, such as Orion, Amazon, or Walmart, which then markets and sells them to consumers
 3   online, in stores, through mail-order catalogs, among other means.
 4          3.     In November 2016, Orion filed a lawsuit in this District against Sunny, identifying
 5   its primary competitor, Synta, for conspiring to “divide the market, fix prices, [and] throttle
 6   competition” in violation of the Sherman, Clayton, and California Cartwright Acts, as well as
 7   California’s unfair competition law. See Optronic Techs., Inc. v. Ningbo Sunny Electronic Co.,
 8   Ltd. et al., No. 5:16-cv-06370-EJD-VKD (N.D. Cal.) (“Orion Litigation”). Synta and Sunny
 9   manufacture a large majority of all consumer telescopes imported into the United States.
10   Specifically, Orion alleged Sunny and Synta conspired to: (1) fix the prices and credit terms of
11   consumer telescopes purchased in the United States; (2) facilitate Sunny’s purchase of Meade
12   Instruments Corp.; and (3) divide the telescope market by product type and allocate customers,
13   and that they formed, or attempted to form, a monopoly and pushed Orion out of the United States
14   consumer telescope market by refusing to deal with Orion and unlawfully concentrating the
15   market for telescope manufacturing services.
16          4.     On December 5, 2019, following a six-week jury trial and two days of deliberation,
17   the jury delivered a verdict in favor of Orion, awarding Orion $16.8 million in single damages
18   after finding that the defendants had violated the Sherman Act and the Clayton Act by engaging
19   in a conspiracy to fix the price for, and allocate the market of, telescopes and accessories and to
20   monopolize the domestic consumer telescope market. U.S. District Judge Edward J. Davila
21   delivered a partial final judgment in the amount of $50.4 million by trebling the jury’s award and
22   granting post-judgment interest.
23          5.     As a direct result of the anticompetitive and unlawful conduct alleged in the Orion
24   Litigation and as alleged herein, Plaintiff and the Classes (defined infra) paid artificially inflated
25   prices for consumer telescopes during the period from and including January 1, 2005 through
26   August 31, 2019 (“Class Period”) and have thereby suffered antitrust injury to their property.
27          6.     To remedy Plaintiff’s injury caused by Defendants’ unlawful conduct, Plaintiff
28   seeks compensatory damages to be trebled in accordance with antitrust laws, injunctive relief, and


     CLASS ACTION COMPLAINT                                                                              2
           Case
            Case5:20-cv-04049-EJD
                  3:20-cv-06527-JSC Document
                                     Document37-6
                                              1 Filed
                                                  Filed09/17/20
                                                        09/24/20 Page
                                                                  Page7 8ofof9798



 1   costs of suit, including attorneys’ fees.
 2   II.     JURISDICTION AND VENUE
 3            7.    Plaintiff brings this action under Section 16 of the Clayton Act (15 U.S.C. § 26) to
 4   secure equitable and injunctive relief against the Defendants for violating Section 1 of the
 5   Sherman Act (15 U.S.C. § 1). Plaintiff also asserts claims for actual and exemplary damages
 6   pursuant to state antitrust, consumer protection, and unjust enrichment laws, and seek to obtain
 7   restitution, recover damages, and secure other relief against the Defendants for violations of those
 8   state laws. Plaintiff and the Classes also seek attorneys’ fees, costs, and other expenses under
 9   federal and state law.
10            8.    This Court has jurisdiction over the subject matter of this action pursuant to Section
11   16 of the Clayton Act (15 U.S.C. § 16), Section 1 of the Sherman Act (15 U.S.C. § 1), and Title
12   28, United States Code, Sections 1331 and 1337. This Court has subject matter jurisdiction of the
13   state law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367, in that: (1) this is a class action in
14   which the matter or controversy exceeds the sum of $5,000,000, exclusive of interest and costs,
15   and in which some members of the Classes are citizens of a state different from the Defendants;
16   and (2) Plaintiff’s state law claims form part of the same case or controversy as their federal claims
17   under Article III of the United States Constitution.
18            9.    Venue is proper in this District pursuant to Section 12 of the Clayton Act (15 U.S.C.
19   § 22), and 28 U.S.C. §§ 1391 (b), (c), and (d), because a substantial part of the events giving rise
20   to Plaintiff’s claims occurred in this District, a substantial portion of the affected interstate trade
21   and commerce discussed below has been carried out in this District, and the Defendants reside,
22   are licensed to do business in, are doing business in, have agents in, and are found in or transact
23   business in this District.
24            10.   This Court has in personam jurisdiction over the Defendants because the
25   Defendants either directly or through the ownership and/or control of their subsidiaries, inter alia:
26   (a) transacted business in the United States, including in this District; (b) directly or indirectly
27   sold or marketed substantial quantities of telescopes throughout the United States, including in
28   this District; (c) had substantial aggregate contacts with the United States as a whole, including in


     CLASS ACTION COMPLAINT                                                                               3
        Case
         Case5:20-cv-04049-EJD
               3:20-cv-06527-JSC Document
                                  Document37-6
                                           1 Filed
                                               Filed09/17/20
                                                     09/24/20 Page
                                                               Page8 9ofof9798



 1   this District; and (d) were engaged in an illegal conspiracy to fix prices and to monopolize that
 2   was directed at, and had a direct, substantial, reasonably foreseeable and intended effect of causing
 3   injury to the property of persons and entities residing in, located in, or doing business throughout
 4   the United States, including in this District. The Defendants also conduct business throughout the
 5   United States, including in this jurisdiction, and they have purposefully availed themselves of the
 6   laws of the United States. Furthermore, Defendants Celestron Acquisition, LLC and Sky-Watcher
 7   USA are headquartered in California, and Co-Conspirator Meade Instruments Corp. is
 8   headquartered in California.
 9          11.    The Defendants engaged in conduct both inside and outside of the United States that
10   caused direct, substantial, and reasonably foreseeable and intended anticompetitive effects on
11   interstate commerce within the United States.
12          12.    The activities of the Defendants and Co-Conspirators directly targeted the United
13   States consumer telescope market and were within the flow of, were intended to, and did have, a
14   substantial effect on interstate commerce of the United States. The Defendants’ products are sold
15   in the flow of United States interstate commerce.
16          13.    Telescopes manufactured abroad by the Defendants and Co-Conspirators and sold
17   in the United States are goods brought into the United States for sale, and therefore constitute
18   import commerce. To the extent any telescopes are purchased in the United States, and such
19   telescopes do not constitute import commerce, the Defendants and Co-Conspirators’ activities
20   with respect thereto, as more fully alleged herein during the Class Period, had, and continue to
21   have, a direct, substantial and reasonably foreseeable effect on United States commerce. The
22   anticompetitive conduct, and its effect on United States commerce described herein, caused
23   antitrust injury to Plaintiff and members of the Classes in the United States.
24          14.    By reason of the unlawful activities hereinafter alleged, the Defendants and Co-
25   Conspirators’ unlawful activities substantially affected commerce throughout the United States,
26   causing injury to Plaintiff and members of the Classes. The Defendants and Co-Conspirators
27   directly and through their agents, engaged in activities affecting all states, to fix, raise, maintain
28   and/or stabilize prices and allocate the market and customers in the United States for telescopes.


     CLASS ACTION COMPLAINT                                                                              4
       Case
         Case
            5:20-cv-04049-EJD
              3:20-cv-06527-JSCDocument
                                 Document
                                        37-6
                                          1 Filed
                                             Filed09/17/20
                                                   09/24/20 Page
                                                             Page910
                                                                   of of
                                                                      9798



 1   The conspiracy unreasonably restrained trade and adversely affected the market for consumer
 2   telescopes.
 3          15.    The Defendants’ conspiracy and wrongdoing described herein adversely affected
 4   persons in the United States who purchased telescopes.
 5   III.   PARTIES
 6                 Plaintiff
 7          16.    Plaintiff Jim Riley is a Missouri resident who purchased at least one telescope
 8   indirectly from Defendants or Co-Conspirators during the Class Period. Mr. Riley is a consumer
 9   of telescopes and accessories.
10                 Defendants
11                 1.     The Synta Defendants
12          17.    Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is a
13   company headquartered in Taiwan. Together with its subsidiaries and affiliates, it has sold
14   telescopes into the U.S., Canada, and the European Union during the Class Period. Synta
15   Technology has sold telescopes that were shipped into the Northern District of California. Its
16   address in Taiwan is No. 89 Lane 4 Chia-An W. Road Lung-Tan Taoyuan Taiwan R.O.C. Synta
17   Technology is a member of Defendants’ anticompetitive conspiracy.
18          18.    Defendant SW Technology Corporation (“SW Technology”) a Delaware
19   corporation with its principal place of business at 2835 Columbia Street Torrance, California
20   90503. SW Technology is a subsidiary and wholly owned and/or controlled by its parent,
21   Defendant Synta Technology Corporation of Taiwan. SW Technology manufactured, marketed,
22   and/or sold telescopes that were sold and purchased throughout the United States, including in the
23   Northern District of California, during the Class Period. On information and belief, at all times
24   during the Class Period, Dar Tson Shen (see infra) established SW Technology in 2005 to acquire
25   Defendant Celestron as a wholly owned subsidiary and continues to operate SW Technology as a
26   holding company.
27          19.    Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is a
28   telescope manufacturing company located in Suzhou, China. Suzhou Synta is owned and/or


     CLASS ACTION COMPLAINT                                                                          5
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1011ofof9798



 1   controlled by David Shen and his family, and has manufactured telescopes that were sold into the
 2   Northern District of California during the Class Period. Suzhou Synta’s principal place of business
 3   is located at No. 65, Yushan Road, New District, 215011, Jiangsu, China. Suzhou Synta is the
 4   primary manufacturing subsidiary of Synta Technology. Synta Canada (see supra) owns 20
 5   percent of Suzhou Synta. During the Class Period, Suzhou Synta—directly and/or through its
 6   subsidiaries, which it wholly owned and/or controlled—manufactured, marketed, and/or sold
 7   telescopes that were sold and purchased throughout the United States, including in this District.
 8             20.   Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong
 9   Synta”) is a telescope manufacturing company located in Nantong, China. Nantong Synta is
10   owned and/or controlled by David Shen, and has manufactured telescopes that were sold into the
11   Northern District of California during the Class Period, including to Defendant Celestron. Its
12   principal place of business is located at No. 399 West Zhongshan Rd, Rugao City Jiangsu, China.
13             21.   Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation
14   with its principal place of business located at 2835 Columbia Street Torrance, California 90503.
15   Celestron is a subsidiary and wholly owned and/or controlled by its parent, Defendant SW
16   Technology Corporation, and an affiliate of Defendant Synta Technology Corporation of Taiwan
17   (see infra). Celestron manufactured, marketed, and/or sold telescopes that were sold and
18   purchased throughout the United States, including in the Northern District of California, during
19   the Class Period. Celestron is the largest importer and distributor of telescopes in the United
20   States.
21             22.   Defendant Synta Canada International Enterprises Ltd. (“Synta Canada”) is a
22   Canadian corporation with its principal place of business at 4035 Williams Road, Richmond, BC
23   V7E 1J7, Canada. On information and belief, Synta Canada owns 20 percent of Suzhou Synta
24   Optical Technology Co. (see infra). Synta Canada manufactured, marketed, and/or sold telescopes
25   that were sold and purchased throughout the United States, including in the Northern District of
26   California, during the Class Period.
27             23.   Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a Canadian
28   corporation with its principal place of business located at 11880 Hammersmith Way, Richmond,


     CLASS ACTION COMPLAINT                                                                           6
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1112ofof9798



 1   BC V7A 5C8, Canada. On information and belief, Olivon Canada manufactured, marketed, and/or
 2   sold telescopes that were sold and purchased throughout the United States, including in the
 3   Northern District of California, during the Class Period.
 4          24.    Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its
 5   principal place of business located at 701 S Carson Street, Suite 200 200, Carson City, Nevada
 6   89701. On information and belief, Olivon USA manufactured, marketed, and/or sold telescopes
 7   that were sold and purchased throughout the United States, including in the Northern District of
 8   California, during the Class Period.
 9          25.    Defendant Sky-Watcher Canada is a Canadian corporation with its principal place
10   of business located at 11880 Hammersmith Way, Richmond, BC V7A 5C8, Canada. Defendant
11   Synta Technology Corporation of Taiwan established Sky-Watcher Canada in 1999 to sell
12   telescopes manufactured by Defendant Suzhou Synta Optical Technology Co. On information and
13   belief, Sky-Watcher Canada manufactured, marketed, and/or sold telescopes that were sold and
14   purchased throughout the United States, including in the Northern District of California, during
15   the Class Period.
16          26.    Defendant Sky-Watcher USA is an American corporation with its principal place
17   of business located at 475 Alaska Avenue, Torrance, California 90503. Defendant Synta
18   Technology Corporation of Taiwan established Sky-Watcher USA in the late 2000s to sell
19   telescopes manufactured by Defendant Suzhou Synta Optical Technology Co. On information and
20   belief, Sky-Watcher USA manufactured, marketed, and/or sold telescopes that were sold and
21   purchased throughout the United States, including in the Northern District of California, during
22   the Class Period.
23                 2.     The Sunny Defendant
24          27.    Defendant Ningbo Sunny Electronic Co. Ltd. (“Ningbo Sunny”) is a Chinese
25   corporation organized and existing under the laws of China with its principal place of business
26   located at 199 An Shan Lu, Yuyao, Ningbo, Zhejiang, China. During the Class Period, Ningbo
27   Sunny—directly and/or through its subsidiaries, which it wholly owned and/or controlled, and
28   through Defendant Celestron (see supra) and other distributors—manufactured, marketed, and/or


     CLASS ACTION COMPLAINT                                                                        7
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1213ofof9798



 1   sold telescopes that were sold and purchased throughout the United States, including in this
 2   District.
 3                 Agents and Co-Conspirators
 4                 1.      The Synta Co-Conspirators
 5           28.   Co-Conspirator Good Advance Industries Ltd. (“Good Advance”) is a
 6   Taiwanese corporation with its principal place of business located at No. 89 Lane 4 Chia-An W.
 7   Road Lung-Tan Taoyuan Taiwan R.O.C. On information and belief, Good Advance
 8   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 9   United States, including in this District, during the Class Period.
10           29.   Co-Conspirator Dar Tson (“David”) Shen is the founder, owner, and chairman
11   of the Synta Defendants and Synta Co-Conspirators. These companies are affiliates of each other.
12   Some of them are shell companies and others are holding companies. On information and belief,
13   Mr. Shen and his family, including Jean Shen and Sylvia Shen, controlled the aforementioned 11
14   entities during the Class Period. Mr. Shen regularly comes to this District to meet with U.S.
15   distributors of Synta products. Even though Mr. Shen founded and oversees Synta, he was
16   concurrently an officer of Ningbo Sunny from 2001 to 2005—a direct, horizontal competitor. In
17   fact, he held a 26 percent ownership stake in Ningbo Sunny until 2005 when Synta acquired
18   Celestron. At that time, he transferred his shares to his sister, Dong Yun Zue, who continues to
19   hold those shares.
20           30.   Co-Conspirator Jean Shen participated in the conspiracy alleged herein, including
21   by representing to telescope distributors that Synta’s competitor, Co-Conspirator Ningbo Sunny,
22   was one of “my family’s companies[.]” She is the sister of Mr. Shen, who exercises control over
23   Defendants Olivon Manufacturing and Olivon USA through Ms. Jean Shen.
24           31.   Co-Conspirator Sylvia Shen is a member of Defendant Celestron’s executive
25   committee and Defendant SW Technology’s CEO, CFO, and Secretary. She participated in the
26   conspiracy alleged herein. She is the sister of Mr. Shen, who exercise control over Defendant
27   Celestron and other Synta affiliates through Ms. Sylvia Shen.
28           32.   Co-Conspirator Corey Lee is Defendant Celestron’s CEO and resides in


     CLASS ACTION COMPLAINT                                                                        8
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1314ofof9798



 1   California. Mr. Lee participated in the conspiracy alleged herein.
 2            33.   Co-Conspirator Laurence Huen is Defendant Celestron’s board member and Mr.
 3   Shen’s close advisor and confidante. Mr. Huen participated in the conspiracy alleged herein. Mr.
 4   Huen also assisted Defendant Lupica and acted as a conduit of information between horizontal
 5   competitors Synta and Sunny.
 6            34.   Co-Conspirator Joseph Lupica is Celestron’s former CEO who—through the
 7   collusive arrangements of the Defendants and Co-Conspirators—became the CEO of Meade,
 8   Celestron’s main, direct horizontal competitor. Lupica resides in Palm Springs, California. Mr.
 9   Lupica participated in the conspiracy alleged herein. He began replacing Meade’s management
10   with officers from Celestron, including Celestron’s Vice President of Sales, Victor Aniceto, who
11   was hired as the Vice President of Sales for Meade. Later, when Defendant Lupica retired, Mr.
12   Aniceto was promoted to President of Meade. Mr. Lupica has admitted that Ningbo Sunny could
13   not have acquired Meade but for the collusive assistance it received from its horizontal competitor
14   Synta.
15            35.   Co-Conspirator Dave Anderson is also Celestron’s former CEO. Mr. Anderson
16   participated in the conspiracy alleged herein.
17

18                  2.    The Sunny Co-Conspirators
19            36.   Co-Conspirator Sunny Optical Technology Co., Ltd. (“Sunny Optical”) is a
20   Chinese corporation organized and existing under the laws of China with its principal place of
21   business located at 27-29 Shunke Road, Yuyao, Zhejiang, China. Sunny Optical is an affiliate of
22   Ningbo Sunny. Sunny Optical manufactured, marketed, and/or sold telescopes that were sold and
23   purchased throughout the United States, including in this District, during the Class Period. On
24   information and belief, at all times during the Class Period, Sunny Optical’s activities in the
25   United States were under the control and direction of Ningbo Sunny.
26            37.   Co-Conspirator Meade Instruments Corp. (“Meade”) is a Delaware corporation
27   with its principal place of business located at 27 Hubble, Irvine, California 92618. Meade is a
28   subsidiary and wholly owned and/or controlled by its parent, Ningbo Sunny. Meade


     CLASS ACTION COMPLAINT                                                                           9
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1415ofof9798



 1   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 2   United States, including in this District, during the Class Period. On information and belief, at all
 3   times during the Class Period, Meade’s activities in the United States were under the control and
 4   direction of its Ningbo Sunny. The only reason Meade Instruments Corp. was not named as a
 5   Defendant herein is that it has filed for bankruptcy and doing so would violate the bankruptcy stay
 6   (see Case No. 8:19-bk-14714-CB (C.D. Cal.)).
 7          38.    Co-Conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation
 8   formed for the purpose of merging with Meade. Upon information and belief, Sunny Optics is a
 9   subsidiary of Ningbo Sunny.
10          39.    Co-Conspirator Wenjun (“Peter”) Ni is the founder, owner, and CEO of Ningbo
11   Sunny and Meade and, on information and belief, controlled the aforementioned three entities
12   during the Class Period.
13          40.    Co-Conspirator Wang Wenjian is the director and controlling shareholder of
14   Sunny Optical and the uncle of Mr. Ni.
15          41.    As indicated above, the Defendants and Co-Conspirators shared certain executives
16   that facilitated the conspiracy. For example, although Mr. Shen founded Synta Technology in
17   1980, he also served as an officer and vice chairman of its direct competitor, Ningbo Sunny, from
18   November 2001 to July 2005. Mr. Shen also owned 26 percent of Ningbo Sunny until 2005, at
19   which time he transferred his shares to his sister-in-law, Dong Yun Xue, who continues to hold
20   that interest. As another example, Joe Lupica was the former CEO of both Celestron and Meade,
21   and his transition from CEO at Celestron to CEO at Meade is part of the conspiracy alleged herein.
22          42.    Defendants acted as the principals of or agents for the unnamed co-conspirators with
23   respect to the acts, violations, and common course of conduct alleged herein.
24          43.    Various persons, partnerships, sole proprietors, firms, corporations and individuals
25   not named as defendants in this lawsuit, and individuals, the identities of which are presently
26   unknown, have participated as co-conspirators with Defendants in the offenses alleged in this
27   Complaint, and have performed acts and made statements in furtherance of the conspiracy or in
28   furtherance of the anticompetitive conduct.


     CLASS ACTION COMPLAINT                                                                           10
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1516ofof9798



 1           44.   Whenever in this Complaint reference is made to any act, deed or transaction of any
 2   corporation or limited liability entity, the allegation means that the corporation or limited liability
 3   entity engaged in the act, deed or transaction by or through its officers, directors, agents,
 4   employees or representatives while they were actively engaged in the management, direction,
 5   control or transaction of the corporation’s or limited liability entity’s business or affairs.
 6                 3.      Defendants’ Corporate Families Acted as Single Enterprises, and
                           Defendant Parent Companies Exercised Substantial Control over
 7                         Their U.S. Affiliates
 8           45.   When Defendants reached an agreement on fixing the prices and allocating the
 9   market of telescopes—whether as a result of formal or informal meetings or discussions arranged
10   to implement or enforce cartel purposes and agreements—each of the Defendants and Co-
11   Conspirators meant for their collusive agreements to impact the pricing for all telescopes subject
12   to the cartel’s anticompetitive efforts regardless of where they were sold.
13           46.   As part of a single, integrated global enterprise, Defendants and Co-Conspirators
14   manufacture, market, and/or sell telescopes. They sell their telescopes around the world, including
15   in the United States. Accordingly, to achieve the cartel’s anticompetitive aims, Defendants and
16   Co-Conspirators effectuated the cartel by establishing pricing and allocating the market in which
17   they compete.
18           47.   Foreign-based Defendants and Co-Conspirators established United States (and
19   North American) subsidiaries not only to market and sell their telescopes in the United States but
20   also to effectuate and achieve the cartel’s aims and purposes. Without doing so, these corporate
21   entities would have had to perform such functions themselves. These corporate entities chose not
22   to do so and instead established corporate subsidiaries and affiliates that perform functions at the
23   direction of and are controlled by their officers in China.
24           48.   These United States (and other North American) subsidiaries have no authority to
25   set prices below the prices for telescopes agreed to among the cartel’s members. For these
26   subsidiaries, pricing authority largely was held by their Chinese corporate parent or affiliate.
27           49.   Because their foreign-based corporate parent or affiliate had significant control over
28   all aspects of their business (e.g., type of telescopes, prices, supply, business strategy, customer


     CLASS ACTION COMPLAINT                                                                             11
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1617ofof9798



 1   development and relations, sales, personnel decisions), the United States (and other North
 2   American) subsidiaries operated as little more than distribution and sales offices for their foreign-
 3   based corporate parent or affiliate. Indeed, the foreign-based corporate parent or affiliate named
 4   their own family members employees and officers of their United States’ subsidiaries. As a result,
 5   the United States (and other North American subsidiaries) were—as intended—able to advance
 6   the cartel aims in the United States.
 7                 4.      Defendants’ High-Level Employees Organized the Conspiracy and
                           Their Subordinate Employees—Including Those of Their United
 8                         States’ Subsidiaries—Executed the Conspiracy
 9          50.    The Defendants and Co-Conspirators organized the telescope conspiracy at a high-
10   level within their respective corporate families. Both executives and subordinate employees
11   carried out the conspiracy. Additionally, given the nature of the industry, the subsidiaries and
12   affiliates implemented the conspiratorial agreements within their respective corporate families.
13          51.    Each of the corporate families alleged herein (i.e., Synta and Sunny) operate not as
14   separate corporate entities but as a single enterprise. Each corporate family holds itself out to the
15   public as a single, integrated enterprise. Each of the parent and/or foreign entities named in this
16   case operate a hierarchical corporate structure wherein they treat subsidiaries not as separate
17   corporate entities under their own control but as mere divisions of the corporate parent.
18          52.    Each corporate parent alleged herein also coordinates and manages the finances and
19   meetings between officers from each of the different subsidiaries to facilitate an integrated
20   enterprise to link the various supply chains to the corporate families’ clients. The parent
21   defendants dominate and control the finances, policies, and business practices of their various
22   subsidiaries, including the United States subsidiaries.
23          53.    In light of the fact that the U.S. subsidiaries named in this Complaint were treated
24   as mere distribution and sales offices of the Chinese parent or foreign affiliate, they were generally
25   kept informed about the competitor meetings and discussions occurring abroad and were not
26   permitted to undercut the pricing and market allocation agreements reached during those meetings
27   and discussions.
28          54.    By virtue of their integrated enterprises, and by virtue of the other allegations in this


     CLASS ACTION COMPLAINT                                                                             12
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1718ofof9798



 1   complaint, each Defendant and Co-Conspirator entered into the conspiracy alleged herein on
 2   behalf of, and reported these meetings and discussions to, their respective corporate family and
 3   United States subsidiaries. In fact, Chinese-based parents and affiliates often provided pricing
 4   instructions to their United States subsidiaries, which acted as their distribution and sales arms in
 5   the United States.
 6                 5.      The Defendants and Co-Conspirators Who Engaged in Collusive
                           Conduct Participated in Discussions on Behalf of Entire Corporate
 7                         Families and Failed to Distinguish Between Corporate Entities in the
                           Same Corporate Family
 8
             55.   In meetings and discussions between the Defendants and Co-Conspirators in
 9
     furtherance of the telescope conspiracy (see infra), Plaintiff alleges generally which corporate
10
     family was represented in a particular meeting or communications. This is because the individual
11
     participants in the conspiratorial meetings and discussions did not distinguish between entities
12
     within a particular corporate family, referring to themselves or others, for example, merely as
13
     “Synta,” “Celestron,” “Sunny,” or “Meade.” Indeed, the officers from Defendants appear to have
14
     attended the conspiratorial meetings on behalf of their entire corporate families, including their
15
     respective United States’ subsidiaries. Further, because of their generic uses of the Defendants
16
     and Co-Conspirators’ names, individual participants in the conspiratorial meetings and
17
     discussions did not always know the specific corporate affiliation of their counterparts nor did
18
     they distinguish between entities within the respective corporate families. Participants in the
19
     conspiratorial meetings entered into agreements on behalf of, and reported these meetings and
20
     discussions to their respective corporate families and United States affiliates. As a result, the entire
21
     corporate family was represented in meetings and discussions by their agents and were parties to
22
     the agreements reached in those meetings.
23
             56.   For example, in an email from Peter Ni to Celestron’s former CEO Dave Anderson
24
     and Celestron’s Board members Laurence Huen, Mr. Chen and Sylvia Shen, Mr. Ni wrote “But
25
     the premise of this case is CELESTRON/SYNTA should be provided the financial support to
26
     SUNNY” and “[a]t present, Meade has already started to borrow money from East West Bank by
27
     offering guarantees from sunny.” See infra at section IV.H., ¶ 91.
28


     CLASS ACTION COMPLAINT                                                                              13
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1819ofof9798



 1             57.   Similarly, Meade’s then Vice-President of Sales Victor Aniceto wrote to then-
 2   Meade CEO Defendant Lupica, “Mr. Ni. . . . doesn’t want to disrupt Synta business. However,
 3   this promo will not be disruptive to Celestron business.” See infra at section IV.H., ¶ 99.
 4             58.   Additionally, former CEO of Celestron and Meade, Joe Lupica, wrote in an email
 5   to Sunny Optics and Meade, “On the other hand if we take advantage of the strong relationships
 6   among Sunny, Synta, Celestron and Meade (under Peter’s ownership) we can quickly turn the
 7   company around and the four companies can dominate the telescope industry” (emphasis
 8   added).
 9             59.   Further revealing the interrelatedness of the Sunny corporate family is the manner
10   in which invoices were paid. For example, Sunny Optical’s financial statements reflect Meade
11   paying invoices issued by Sheppard, Mullin, Richter, & Hampton, LLP, the law firm which
12   represented Sunny in the acquisition of Meade.
13             60.   Further, the Defendants and Co-Conspirators knew the individuals at the
14   conspiratorial meetings represented their entire respective corporate family; otherwise, the
15   Defendants and Co-Conspirators would not have entered into the illegal agreements if affiliate
16   companies could simply undercut the agreements reached.
17

18                   6.     The Nature of the Telescope Industry Required Foreign Companies
                            Named As Defendants and Co-Conspirators Herein to Use Their
19                          United States Subsidiaries and Affiliates As Distribution and Sales
                            Arms
20
               61.   The Defendants and Co-conspirators’ United States subsidiaries are wholly-owned
21
     and/or controlled by their foreign parents or affiliates. As part of each Defendant’s global
22
     enterprise, its United States subsidiary or affiliate assists the foreign parent or affiliate with the
23
     distribution and/or sale of telescopes to consumers in the United States. In most cases, the United
24
     States subsidiaries carry out the distribution and/or sales of telescopes to customers in the United
25
     States after obtaining products manufactured at the foreign parent or affiliate’s factories located
26
     abroad. Generally, United States’ subsidiaries facilitate direct purchaser orders for telescopes with
27
     parents or affiliates overseas. That is, the foreign parent or affiliate manufactures telescopes
28


     CLASS ACTION COMPLAINT                                                                            14
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page1920ofof9798



 1   abroad and sends the telescopes directly to the United States, often through its United States (or
 2   other North American) subsidiaries or affiliates. Indeed, the foreign parents and affiliates make
 3   millions—if not, billions—of dollars of “sales” annually to their United States’ (and other North
 4   American) subsidiaries and affiliates as part of their global business.
 5          62.    In sum, the foreign-based Defendants and Co-Conspirators sell directly to the
 6   United States and operates their telescope business as a single global enterprise with their
 7   subsidiaries and affiliates in the United States and North America generally.
 8   IV.   FACTUAL ALLEGATIONS
 9                 Consumer Telescopes
10

11          63.    A telescope is an optical instrument that magnifies and enhances the view of
12   faraway objects. Most telescopes available for purchase to consumers fall into one of two main
13   categories, refractor or reflector, though a combination of the two, Schmidt-Cassegrain telescopes,
14   are also available.
15          64.    A refractor telescope contains convex (bending outwards) lenses to collect, focus,
16   and magnify light. Rays of light travel through the objective (main) lens where they are focused
17   at the focal length of the eyepiece. The refracting telescope technology has been applied to other
18   devices like binoculars and zoom lenses.
19          65.    In contrast, a reflector telescope, the more common of the two, contains concave
20   (bending inwards like a cave) mirrors. Light travels down the tube where it is reflected (hence the
21   name reflector) up to a secondary mirror near the top of the tube, which directs the light into the
22   eyepiece. This exact system is known as a Newtonian reflector. There are quite a few variations
23   on this, including the Georgian and Cassegrain reflectors.
24          66.    The Schmidt-Cassegrain telescope has gained immense popularity over the last 30
25   years. This type of telescope uses both lenses and mirrors in a compound system.
26
                   The Consumer Telescope Markets
27          67.    The global market for consumer telescopes is $250 million to $500 million annually.
28


     CLASS ACTION COMPLAINT                                                                         15
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2021ofof9798



 1   Consumer telescopes do not include advanced telescopes that are found at observatories and
 2   universities. The United States is the largest or one of the largest markets for consumer telescopes.
 3   Within the consumer telescope market, there are two relevant markets.
 4                   1.     The Manufacturing Market
 5             68.   The first is for manufacturing consumer telescopes and telescope accessories for
 6   import into the United States. The geographic scope of this market is global. Sunny and Synta
 7   together have 80 percent of that market.
 8             69.   Although Sunny and Synta are each capable of manufacturing all types of consumer
 9   telescopes, Sunny and Synta have an illegal agreement or understanding that Synta manufactures
10   higher-end products, while Sunny manufactures lower-end products. Pursuant to that unlawful
11   agreement or understanding, Synta will not manufacture or respond to a request for quotation
12   (“RFQ”) for products offered by Sunny, and vice versa. As a result of their understanding, Sunny
13   and Synta can and do charge supracompetitive prices, restrict supply, and engage in other
14   anticompetitive conduct that artificially increases the prices of the telescopes purchased by
15   American consumers from the Defendants and their subsidiaries.
16                   2.     The Distribution Market
17             70.   The second relevant market is a distribution market downstream from the
18   aforementioned manufacturing market. The geographic scope of this market is the United States.
19   Sunny and Synta collectively dominate the consumer telescope market in the United States by
20   manufacturing, marketing, and/or selling over 80 percent of consumer telescopes in the United
21   States.
22             71.   In 2005, Synta acquired Celestron as a wholly-owned subsidiary. Celestron became
23   the dominant telescope distributor in the United States though the Defendants and Co-
24   Conspirators’ efforts. Subsequently, Sunny acquired Meade with Synta’s help and assistance,
25   despite concerns from the Federal Trade Commission that it would become a monopoly. Synta
26   and Sunny manufacture, market, and/or sell their telescopes to distributors, including their
27   respective wholly owned subsidiaries Celestron and Meade, which then sell the telescopes online,
28   in stores, and through dealers to astronomy enthusiasts in the United States. Celestron and Meade


     CLASS ACTION COMPLAINT                                                                           16
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2122ofof9798



 1   collectively account for the vast majority of consumer telescopes sold in the United States.
 2                 The Defendants Are Liable for the Anticompetitive Conduct Alleged Herein
 3          72.    The jury in the Orion Litigation reached various findings of antitrust liability by
 4   defendants. As mentioned, supra, Orion won a $16.8 million jury verdict against Ningbo Sunny
 5   and its subsidiaries, which was statutorily trebled under 15 U.S.C. § 15(a) to $50.4 million.
 6   Orion’s claims withstood motions to dismiss and summary judgment before proceeding to trial in
 7   November 2019.
 8          73.    In the Orion Litigation, the jury unanimously found, inter alia:
 9                 a.     The defendants agreed with their competitors to fix the price and credit terms
10                        for telescopes and accessories in violation of Section 1 of the Sherman Act;
11                 b.     The defendants agreed with a third party, other than a competitor, to fix the
12                        price or credit terms for telescopes and accessories in a manner that
13                        unreasonably restrained trade, such that the anticompetitive effects
14                        outweighed any procompetitive effects, in violation of Section 1 of the
15                        Sherman Act;
16                 c.     The defendants agreed with a competitor or potential competitor either (a)
17                        not to compete with each other in the manufacture or sale of telescopes and
18                        accessories, or (b) to divide customers or potential customers between them,
19                        in violation of Section 1 of the Sherman Act;
20                 d.     The defendants agreed with a third party, other than a competitor or potential
21                        competitor, either (a) not to complete with each other in the manufacture or
22                        sale of telescopes and accessories, or (b) to divide customers or potential
23                        customers between them in a manner that unreasonably restrained trade,
24                        such that the anticompetitive effects outweighed any procompetitive effects,
25                        in violation of Section 1 of the Sherman Act;
26                 e.     The defendants engaged in anticompetitive conduct in violation of Section
27                        2 of the Sherman Act;
28                 f.     The defendants had a specific intent to achieve monopoly power in the


     CLASS ACTION COMPLAINT                                                                         17
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2223ofof9798



 1                          telescope manufacturing market in violation of Section 2 of the Sherman
 2                          Act;
 3                  g.      There is or was a dangerous probability that the defendants could achieve
 4                          monopoly power in violation of Section 2 of the Sherman Act;
 5                  h.      The defendants knowingly entered into an agreement with another person or
 6                          entity to obtain or maintain monopoly power in the telescope manufacturing
 7                          market in violation of Section 2 of the Sherman Act;
 8                  i.      The defendants specifically intended that one of the parties to the agreement
 9                          would obtain or maintain monopoly power in the telescope manufacturing
10                          market in violation of Section 2 of the Sherman Act;
11                  j.      The defendants committed an overt act in furtherance of the conspiracy in
12                          violation of Section 2 of the Sherman Act; and
13                  k.      Co-Conspirators Ningbo Sunny and Sunny Optical’s acquisition of Co-
14                          Conspirator Meade created a reasonable likelihood of substantially
15                          lessening competition or creating a monopoly in the telescope
16                          manufacturing market in violation of Section 7 of the Clayton Act.
17   See Verdict Form, Orion Litigation (Nov. 26, 2019), ECF No. 501.
18           74.    The defendants’ antitrust liability has therefore unquestionably been proven by a
19   preponderance of the evidence. The jury verdict against the defendants in the previous action is
20   as valid as a guilty plea.
21                 The Federal Trade Commission’s Actions in the Consumer Telescope Market
22           75.   Antitrust concerns in the consumer telescope market are not new; indeed, they arose
23   in 2005, when Synta acquired Celestron, the largest distributor of telescopes in the United States
24   at the time and a rival of Meade, another consumer telescope distributor. In May 2002, Meade
25   had itself attempted to acquire Celestron. The parties abandoned the deal, however, after the
26   Federal Trade Commission (“FTC”) authorized staff to seek a temporary restraining order and a
27   preliminary injunction in federal district court to stop any attempt by Meade, the leading
28   manufacturer of performance telescopes and Schmidt-Cassegrain telescopes in the United States,


     CLASS ACTION COMPLAINT                                                                          18
         Case
          Case5:20-cv-04049-EJD
                3:20-cv-06527-JSC Document
                                   Document37-6
                                            1 Filed
                                                Filed09/17/20
                                                      09/24/20 Page
                                                                Page2324ofof9798



 1   to purchase all, or certain assets, of Tasco Holdings, Inc.’s Celestron International, the number
 2   two performance telescope provider in the United States and the only other supplier of Schmidt-
 3   Cassegrain telescopes. According to the FTC’s complaint, Meade’s acquisition of Celestron assets
 4   would adversely impact the performance telescope market by eliminating substantial actual
 5   competition between the two companies and by creating a monopoly in the market for telescopes.1
 6            76.   Similarly, in 1991, the FTC gave final approval to a consent agreement settling
 7   charges that a proposed joint venture between Meade and Celestron would have created a virtual
 8   monopoly in the manufacture and sale of certain telescopes. The agreement placed a 10-year
 9   requirement on Harbour Group Investments, L.P. and Diethelm Holding Ltd. (the former parents
10   of Meade and Celestron, respectively) to obtain FTC approval before acquiring any company that
11   manufactures or sells certain telescopes in the United States. This consent agreement followed a
12   decision by the U.S. District Court for the District of Columbia granting the FTC’s motion for a
13   preliminary injunction barring the acquisition of any assets or other interest in Celestron
14   International by Harbour Group Meade’s parent) and further barring Diethelm (Celestron’s
15   parent) from acquiring any assets or other interest in Meade.2
16                  The Defendants and Co-Conspirators Monopolized Different Products in the
                    Consumer Telescope Market
17
              77.   Through their unlawful agreements with horizontal competitors, Synta and Sunny
18
     effectively divided the consumer telescope market. As alleged above, Synta and Sunny agreed
19
     that Synta would manufacture higher-end products and Sunny would manufacture lower-end
20
     products. They also agreed that Synta would not manufacturer or respond to an RFQ for products
21
     manufactured by Sunny and vice versa. Both adhered to their agreements. As a result of their
22
     respective market shares, agreements not to compete, and significant barriers to entry (see infra),
23
     Synta and Sunny both have, and have maintained, an effective monopoly over the respective
24

25   1
      “FTC Authorizes Injunction to Pre-empt Meade Instruments' Purchase of All, or Certain Assets,
26   of Tasco Holdings, Inc.’s Celestron International,” Fed. Trade Comm’n (May 29, 2002), available
     at https://www.ftc.gov/news-events/press-releases/2002/05/ftc-authorizes-injunction-pre-empt-
27   meade-instruments-purchase-all
     2
28       FTC v. Harbour Group Investments, 1990 US Dist. LEXIS 15542 (D.D.C. 1990)


     CLASS ACTION COMPLAINT                                                                         19
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2425ofof9798



 1   products that each sell. Sunny and Synta therefore can and do limit supply, charge
 2   supracompetitive prices, and engage in other anticompetitive conduct that artificially increases
 3   the prices of the telescopes that they respectively manufacture, market, and/or sell.
 4                 The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
                   Meade
 5
            78.      Meade was the leading American telescope manufacturer and supplier for many
 6
     years. It owned critical patents, had a manufacturing facility in Mexico, and manufactured high-
 7
     and low-end telescopes. One of the patents was for GoTo technology, a highly valued type of
 8
     telescope mount and related software that can automatically point a telescope at astronomical
 9
     objects that the user selects. GoTo technology was also the subject of extensive litigation between
10
     Meade and Celestron.
11
            79.      When Meade was offered for sale in 2013, Jinghua Optical Co. Ltd. (“Jinghua”),
12
     a small telescope manufacturer and competitor of Sunny and Synta, made a bid to purchase it. If
13
     Jinghua had been able to purchase Meade, it would have gained critical knowledge about the
14
     manufacture of high-end telescopes and accessories as well as Meade’s patent portfolio,
15
     permitting it to better compete with Sunny and Synta in both the manufacturing and distribution
16
     markets.
17
            80.      Sunny and Synta colluded to prevent Jinghua’s acquisition of Meade, which
18
     would have diversified manufacturing, preserved an independent distributor, and increased
19
     competition in the telescope industry. Sunny and Synta were motivated to scupper the Jinghua
20
     deal and to conspire because the FTC had blocked Meade and Celestron’s merger in 1991 and
21
     2002. Additionally, Synta could not acquire Meade due to its ownership of Celestron. As a result,
22
     Sunny’s Mr. Ni and Synta’s Mr. Chen agreed that if Sunny moved to acquire Meade, Celestron
23
     and Synta would provide financial and other assistance to complete the acquisition. This is not
24
     the kind of arrangement into which true competitors enter.
25
            81.    Synta/Celestron made substantial payments and loans to Ningbo Sunny to facilitate
26
     the Meade acquisition. These payments were documented, for example, in an accounting provided
27
     by Celestron’s CFO, Paul Roth. As part of this unlawful agreement, Celestron took equity in
28


     CLASS ACTION COMPLAINT                                                                         20
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2526ofof9798



 1   Meade, which is memorialized in shadow books kept by Defendants and Co-Conspirators.
 2             82.   On information and belief, in exchange for this support, Sunny concealed Synta’s
 3   and Celestron’s involvement or assistance in its acquisition of Meade from the FTC; Sunny
 4   offered Celestron equity in Meade; Sunny provided Celestron and Synta with access to Meade’s
 5   intellectual property rights, thereby ensuring that Celestron no longer needed to compete with
 6   Meade (previously an independent company); and Sunny shared its customers’ data—including
 7   pricing data—with Celestron and Synta, thus enabling them to coordinate their prices and
 8   strategies. This cooperation reinforced Synta and Sunny’s respective monopoly in the United
 9   States for their products.
10             83.   Synta and Sunny’s combination and conspiracy eliminated a competitor (Meade),
11   increased market concentration, and solidified their monopoly power. Specifically, the effect of
12   Sunny’s acquisition of Meade lessened competition, raised the already-high barriers to entry (see
13   infra), and tended to create monopolies for Synta and Sunny’s in the United States.
14             84.   After the Meade acquisition, Co-Conspirators Shen and Huen continued to provide
15   advice and assistance to horizontal competitors Ningbo Sunny and Meade, met with Mr. Ni about
16   these issues, and toured Meade’s facilities. Mr. Huen also instructed Ningbo Sunny to remove
17   Meade’s CEO and to replace him with Celestron’s former CEO, Mr. Lupica.
18                   The Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                     Acquisition of the Hayneedle Assets
19
               85.   Synta and Sunny colluded to prevent Orion from acquiring various valuable assets.
20
     In 2014, Orion attempted to acquire certain assets, including web domains like telescopes.com,
21
     from online retailer, Hayneedle (“Hayneedle Assets”). The Defendants and Co-Conspirators used
22
     their market power to fix credit terms to prevent Orion from acquiring the Hayneedle Assets.
23
     Specifically, they cut off Orion’s credit when they learned that Orion sought to acquire these
24
     assets.
25
               86.   On May 12, 2014, Orion sent a letter of intent to Hayneedle indicating that Orion
26
     sought to purchase the Hayneedle Assets. On June 14, 2014, Synta sent Orion’s CEO, Peter
27
     Moreo, an email that ended Orion’s credit, stating, “if Orion really buys Hayneedle, this will be
28


     CLASS ACTION COMPLAINT                                                                        21
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2627ofof9798



 1   the beginning of hazard, we could not trust Orion’s credit any more.” Synta then forwarded this
 2   email to Sunny and requested that Sunny also withdraw Orion’s line of credit. Sunny then sent
 3   Orion an email nearly identical to Synta’s email. With its supplier credit cut off, Orion could not
 4   move forward with the asset acquisition. Synta and Sunny therefore sabotaged Orion’s purchase
 5   of the Hayneedle Assets that would have allowed it to better compete with them.
 6                 Illustrative Examples of Defendants’ Anticompetitive Conduct and
                   Conspiracy to Fix Prices
 7
            87.    In the Orion Litigation, evidence demonstrated that the defendants fixed the prices
 8
     for consumer telescopes, allocated the market thereof, illegally acquired assets, and unlawfully
 9
     monopolized, and/or attempted to monopolize, the telescope supply and distribution markets.
10
     They also used cooperation and dominance in the consumer telescope manufacturing market to
11
     facilitate their syndicate of companies’ takeover of the distribution market. The defendants’
12
     anticompetitive conduct includes, without limitation:
13
                   a.        Fixing the prices of consumer telescopes;
14
                   b.        Allocating the market for consumer telescopes;
15
                   c.        Jointing working together, and aiding and abetting Sunny’s acquisition of
16
                             Celestron’s horizontal competitor, Meade;
17
                   d.        Exchanging non-public, material information with each other, including
18
                             Meade’s intellectual property, business plans, and product pricing strategies;
19
                   e.        Exchanging     non-public,   material    information    about   competitors’
20
                             businesses, including intellectual property, business plans, and product
21
                             pricing strategies; and
22
                   f.        Aiding and abetting each other’s consolidation and maintenance of
23
                             monopoly power.
24
            88.         Through these activities, the Sunny and Synta corporate families illegally
25
     combined and conspired with each other instead of competing against one another and enabled
26
     Celestron to dominate the consumer telescope distribution market. Celestron has amassed at least
27
     70 percent of the consumer telescope market in the United States as a result of the Defendants and
28


     CLASS ACTION COMPLAINT                                                                            22
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2728ofof9798



 1   Co-Conspirators’ anticompetitive conduct.
 2          89.    Illustrative examples of the Defendants and Co-Conspirators’ conspiratorial
 3   conduct in the consumer telescope manufacturing and distribution markets include, but are not
 4   limited to:
 5          90.     Regarding the horizontal competitors’ conspiracy to acquire Meade for Sunny,
 6   Sunny’s Mr. Ni confirmed to Celestron’s then-CEO David Anderson and directors, David Shen,
 7   Laurence Huen, Jack Chen, and Sylvia Shen, that Sunny would purchase Meade to prevent JOC
 8   (Jinghua) from doing so per the parties’ discussion and indicated that Celestron and Synta should
 9   provide the financial support to Sunny.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          91.    In the Orion Litigation, the jury found that Sunny and Synta conspired to acquire

27   Meade. Synta made substantial payments and loans to Sunny to facilitate the Meade acquisition.

28   Celestron took equity in its competitor, Meade, as part of this unlawful arrangement between


     CLASS ACTION COMPLAINT                                                                       23
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2829ofof9798



 1   Sunny and Synta.
 2          92.     Additionally, Sheppard, Mullin, Richter, & Hampton, LLP (“Sheppard Mullin”)
 3   represented Sunny in the acquisition of Meade. According to the engagement letter, however,
 4   Sheppard Mullin was required to take instructions from Synta’s Mr. Shen and his executives,
 5   including Celestron’s Joe Lupica and Dave Anderson (Messrs). Lupica and Anderson helped
 6   Sheppard Mullin negotiate and structure the transaction and instructed it to keep Messrs. Shen
 7   and Ni updated. This is not the kind of arrangement that would occur amongst normal horizontal
 8   competitors.
 9

10

11

12

13

14

15
            93.     Sunny’s Mr. Ni and Synta’s Mr. Shen also agreed that Celestron’s then-CEO, Mr.
16
     Lupica, would be transferred to Sunny, and after Sunny’s acquisition of Meade, Mr. Lupica would
17
     become Meade’s CEO. He and others acted as a conduit of information between Sunny and Synta.
18
            94.     When the FTC inquired into whether Synta’s Mr. Shen was involved in any way in
19
     Sunny’s Meade acquisition, Sheppard Mullin partner Robert Magelnicki represented to the FTC
20
     that “except for the limited advice to Peter Ni regarding how to acquire a U.S. company . . . ,
21
     David Shen has no role in the proposed acquisition of Meade” on August 22, 2013. This statement
22
     was false given that Sunny’s Mr. Ni and Synta’s Mr. Shen agreed before this that Mr. Shen and
23
     his companies would provide financial support to Sunny in connection with the Meade
24
     acquisition.
25
            95.     The FTC was also concerned that Synta’s Mr. Shen was previously a Ningbo Sunny
26
     shareholder. To allay the FTC’s concerns, Ningbo Sunny’s Mr. Ni formed Sunny Optics, Inc., the
27
     entity used to acquire Meade and became its sole shareholder. Sheppard Mullin then represented
28


     CLASS ACTION COMPLAINT                                                                      24
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page2930ofof9798



 1   to the FTC that Ningbo Sunny had nothing to do with the Meade acquisition. Then, after the
 2   acquisition closed, Mr. Ni transferred his interest in Sunny Optics to Ningbo Sunny for a nominal
 3   amount of $1.
 4          96.    After Sunny acquired Meade, Sunny and Synta agreed not to compete with each
 5   other, which was the entire purpose of this charade from the beginning. For example, a December
 6   12, 2013 email thread between the entities reflects a request from Synta’s Mr. Shen to Sunny’s
 7   Mr. Ni to reach an understanding with Celestron’s then-CEO about not competing against
 8   Celestron for sales:
 9

10

11

12

13

14
            97.    In a June 13, 2014 email, Synta’s Mr. Shen informed Sunny’s Mr. Ni and
15
     Celestron’s Mr. Anderson, “The best way in the future is to divide the products and sell them into
16
     different markets to reduce conflicts”:
17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                                        25
Case
 Case5:20-cv-04049-EJD
       3:20-cv-06527-JSC Document
                          Document37-6
                                   1 Filed
                                       Filed09/17/20
                                             09/24/20 Page
                                                       Page3031ofof9798
Case
 Case5:20-cv-04049-EJD
       3:20-cv-06527-JSC Document
                          Document37-6
                                   1 Filed
                                       Filed09/17/20
                                             09/24/20 Page
                                                       Page3132ofof9798
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3233ofof9798



 1           103. In sum, as Synta’s Mr. Shen explained in an email to Sunny: “Director Ni will not
 2   be a competitor and is trustworthy when it comes to business.”
 3           104. The Defendants and Co-Conspirators coordinated and raised their prices as a result
 4   of their per se illegal agreements and understandings. They sought to avoid competition with each
 5   other’s products and developed strategies to protect each other from further competition. Mr.
 6   Lupica wrote, they did this to collectively “dominate the telescope industry.”
 7           105. As Synta’s Mr. Shen explained to Sunny, “we do not need to wage a price war[.]”
 8                  The Structure and Characteristics of the Consumer Telescope Market
                    Render the Conspiracy More Plausible
 9

10           106. The consumer telescope manufacturing and distribution markets are conducive to a
11   price-fixing agreement because of their structure and other characteristics, which have made
12   collusion particularly attractive in these markets. Specifically, these markets: (1) have high
13   barriers to entry; (2) are highly concentrated; and (3) have inelastic demand.
14                  1.     The Consumer Telescope Manufacturing and Distribution Markets
                           Have High Barriers to Entry
15

16           107. A collusive arrangement that raises product prices above competitive levels would,
17   under basic economic principles, attract new entrants seeking to benefit from the supra-
18   competitive pricing. Where, however, there are significant barriers to entry, new entrants are less
19   likely to enter the market. Thus, barriers to entry help to facilitate the formation and maintenance
20   of a cartel.
21           108. There are substantial barriers that preclude, reduce, or make more difficult entry
22   into the telescope manufacturing and distribution markets. A new entrant into the business would
23   face costly and lengthy start-up costs, including multi-million-dollar costs associated with
24   manufacturing plants and equipment, energy, transportation, distribution infrastructure, skilled
25   labor, and long-standing customer relationships.
26           109. The high barriers to entry allow the Defendants and Co-Conspirators to control
27   prices and output for several reasons. First, manufacturing telescopes requires high capital
28   investments, and Sunny and Synta are vertically integrated with the largest distributors. There is


     CLASS ACTION COMPLAINT                                                                          28
        Case
         Case5:20-cv-04049-EJD
               3:20-cv-06527-JSC Document
                                  Document37-6
                                           1 Filed
                                               Filed09/17/20
                                                     09/24/20 Page
                                                               Page3334ofof9798



 1   an insufficient number of independent distributors to render independent manufacturing
 2   profitable. Second, manufacturing telescopes requires key intellectual property rights, such as
 3   patents on software to automatically detect celestial objects demanded by amateur astronomers.
 4   Meade invented this software and initially owned the patents. The Defendants and Co-
 5   Conspirators colluded, however, so that Sunny could acquire Meade, thereby blocking
 6   independent manufacturers that might have been able to successfully compete with Sunny or
 7   Synta with this game-changing intellectual property.
 8             110. As evidence of the high barriers to entry, no new, significant consumer telescope
 9   manufacturers have entered the market in at least a decade. Furthermore, in light of Sunny’s
10   acquisition of Meade, which also had manufacturing capabilities, in 2013, the number of suppliers
11   has essentially dwindled to Sunny and Synta.
12             111. Furthermore, Ningbo Sunny’s plan to similarly dismantle Meade’s manufacturing
13   capabilities, and the failure of any replacement suppliers to emerge, demonstrate that the barriers
14   to entry into the supply market, combined with Defendants’ anticompetitive conduct, have
15   effectively foreclosed competition at the supply level.
16                   2.     The Consumer Telescope Manufacturing and Distribution Markets
                            Are Highly Concentrated
17

18             112. A highly concentrated market is more susceptible to collusion and other
19   anticompetitive practices.
20             113. The Defendants and Co-Conspirators dominate both the consumer telescope
21   manufacturing market globally and distribution market in the United States. As mentioned above,
22   the Defendants and Co-Conspirators have 80 percent of the former and over 80 percent of the
23   latter.
24             114. The consumer telescope manufacturing market was not always highly concentrated.
25   Sunny and Synta transformed this market, however, by colluding to prevent competitors from
26   entering the market and thereby making sure they are the only viable sources of consumer
27   telescopes.
28             115. Sunny and Synta also conspired to leverage their collective market power in


     CLASS ACTION COMPLAINT                                                                         29
          Case
           Case5:20-cv-04049-EJD
                 3:20-cv-06527-JSC Document
                                    Document37-6
                                             1 Filed
                                                 Filed09/17/20
                                                       09/24/20 Page
                                                                 Page3435ofof9798



 1   consumer telescope manufacturing to control consumer telescope distribution. Consequently,
 2   Synta’s Celestron rose to prominence over other distributors. Additionally, when Sunny acquired
 3   Meade with the help of Synta, Defendants and Co-Conspirators removed a competitor and
 4   independent supplier from the distribution market—Meade. Neither Celestron nor Meade have
 5   seriously competed since Sunny’s acquisition of Meade or exercised their manufacturing
 6   capabilities to diversify the supply of consumer telescopes.
 7            116. Furthermore, Sunny and Synta consolidated control of the distribution market by
 8   fixing prices and engaging in anticompetitive conduct. Specifically, Synta and Sunny would offer
 9   supply to Celestron at prices far below, and with credit terms far better, than those offered to
10   distributors outside of their syndicate of companies, thereby raising consumer telescope prices in
11   the distribution market. With no other meaningful sources of supply, Plaintiff and the Classes had
12   no choice but to pay the supracompetitive prices caused by the Defendants and Co-Conspirators’
13   unlawful conduct.
14                  3.     There is Inelasticity of Demand for Consumer Telescopes
15            117. “Elasticity” is a term used to describe the sensitivity of supply and demand to
16   changes in one or the other. For example, demand is said to be “inelastic” if an increase in the
17   price of a product results in only a small decline in the quantity sold of that product, if any. In
18   other words, customers have nowhere to turn for alternative, cheaper products of similar quality,
19   and so continue to purchase despite a price increase.
20            118. For a cartel to profit from raising prices above competitive levels, demand must be
21   relatively inelastic at competitive prices. Otherwise, increased prices would result in declining
22   sales, revenues, and profits, as customers purchased substitute products or declined to buy
23   altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing
24   producers to raise their prices without triggering customer substitution and lost sales revenue.
25            119. Demand for consumer telescopes is highly inelastic because there are no close
26   substitutes for these products.
27   V.      CLASS ACTION ALLEGATIONS
28            120. Plaintiff brings this action on behalf of himself and as a class action pursuant to


     CLASS ACTION COMPLAINT                                                                             30
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3536ofof9798



 1   Federal Rules of Civil Procedure (“Rules”) 23(a) and (b)(2), seeking equitable and injunctive
 2   relief on behalf of the following classes (“Nationwide Injunctive Class”) under Sections 1 and 2
 3   of the Sherman Act (15 U.S.C. §§ 1, 2):
 4         All persons and entities who indirectly purchased a telescope for their own use and
           not for resale during the period from and including January 1, 2005 through August
 5         31, 2019 that was manufactured or sold by the Defendants or Co-Conspirators, or
           any current or former affiliate thereof.
 6

 7          121. Plaintiff also brings this action on behalf of himself and as a nationwide class of
 8   Indirect Purchaser States under Rule 23(a) and (b)(2), seeking damages pursuant to California
 9   state antitrust and consumer protection laws as well as common law unjust enrichment on behalf
10   of the following class (“Damages Class”):
11         All persons and entities who indirectly purchased a telescope for their own use and
           not for resale in one of the Indirect Purchaser States during the period from and
12         including January 1, 2005 through August 31, 2019 that was manufactured or sold
           by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
13

14          122. The “Indirect Purchaser States,” for purposes of this complaint, are: Arizona,
15   Arkansas, California, Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
16   Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada,
17   New Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island,
18   South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.
19                 California Law Should Be Applied to the Nationwide Indirect Purchaser
                   States’ Damages Class
20

21          123. It is appropriate to apply California law to a class of indirect purchaser plaintiffs
22   from the Indirect Purchaser States because many of the Defendants and Co-Conspirators and their
23   respective subsidiaries and affiliates can be found in California and have their principal place of
24   business in California; many of the key witnesses reside in California; the Defendants and Co-
25   Conspirators carried out their conspiracy in California, inter alia, by coordinating it through the
26   California offices of Sunny’s legal counsel, Sheppard Mullin; and much of the Defendants and
27   Co-Conspirators’ sales occurred in California. California law should be applied to the Damages
28   Class for the following reasons:


     CLASS ACTION COMPLAINT                                                                         31
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3637ofof9798



 1                 1.     The Conspiracy Emanated from California: Location of Defendants
                          and Co-Conspirators
 2

 3          124. Aside from the foreign entities, the most critical corporate entities furthering the

 4   conspiracy alleged herein were incorporated in or carried out their principal place of business in

 5   California.

 6          125. Defendant Celestron—a major participant in the conspiracy—is headquartered and

 7   has its principal place of business in Torrance, California. Acts in furtherance of the conspiracy

 8   by Celestron were carried out in California.

 9          126. Defendant Sky-Watcher USA is headquartered and has its principal place of

10   business in Southern California.

11          127. Co-Conspirator Meade—a major participant in the conspiracy, which would have

12   been named as a Defendant but for its bankruptcy petition—is headquartered in Irvine, California.

13   Acts in furtherance of the conspiracy by Meade were carried out in California.

14          128. According to an April 11, 2014 email from Mr. Lupica, when Sunny acquired

15   Meade in 2013, Meade had over 10 legal entities formed in California that were paying state taxes

16   each year, including Meade Instruments Holding Corp., Meade Coronado Holding Corp., MTSC

17   Holding Corp., MC Holding Corp., Meade Instruments Europe Corp., Meade.com, and Coronado

18   Instruments Inc., among others.

19                 2.     The Conspiracy Emanated from California: Location of Individuals
20          129. David Shen regularly comes to this District and other places in the U.S. to meet with

21   United States distributors of Synta products. Acts in furtherance of the conspiracy by David Shen

22   were carried out in California.

23          130. Joe Lupica, Celestron’s former CEO and then Meade’s former CEO, resides in

24   California. Acts in furtherance of the conspiracy by Joe Lupica were carried out in California.

25          131. Corey Lee, Celestron’s CEO, resides in California. Acts in furtherance of the

26   conspiracy by Corey Lee were carried out in California.

27                 3.     Specific Targets of the Conspiracy Were from California
28          132. A unanimous jury has already found that Orion, an American retail company that


     CLASS ACTION COMPLAINT                                                                            32
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3738ofof9798



 1   sells telescopes, was harmed by the conspiracy alleged herein.
 2          133. Orion, which competes with Synta and Sunny both in the manufacture and
 3   distribution of telescopes and filed a complaint against them in the Orion Litigation, has corporate
 4   offices in Watsonville, California and a retail store in Cupertino, California.
 5                 4.        The Conspiracy Emanated from California: Sheppard Mullin
                             Facilitated the Conspiracy from California
 6

 7          134. The persons at the law firm of Sheppard Mullin who helped facilitate the conspiracy,
 8   did so from California. For example, a June 6, 2013 engagement letter with Sunny in connection
 9   with Sunny’s acquisition of Meade specifies that “this agreement will be governed by the laws of
10   California without regard to its conflict rules.”
11          135. Will S. Chuchawat, the Sheppard Mullin attorney who wrote the aforementioned
12   engagement letter, is based in California. On information and belief, he accepted instruction from
13   both Sunny and Synta on structuring and negotiating Sunny’s acquisition of Meade and handled
14   the acquisition from California
15          136. Jason Schendel, another Sheppard Mullin attorney, who worked on the deal process,
16   is also based in California. On information and belief, he accepted instruction from both Sunny
17   and Synta on structuring and negotiating Sunny’s acquisition of Meade and handled the
18   acquisition from the Bay Area. Indeed, a July 16, 2013 email from him to Celestron’s then-CEO
19   Mr. Lupica and Celestron’s board member Mr. Huen regarding next steps in Sunny’s acquisition
20   of Meade confirms as much.
21                 5.        The Defendants and Co-Conspirators Targeted California
22          137. The Defendants and Co-Conspirators directed their conduct at persons and activities
23   within California. For example, Synta manufactures a large proportion of productions for
24   California-based Orion under the Orion brand name.
25          138. There are at least 73 amateur astronomy clubs in California that feature meetings,
26   viewing nights, star parties, and stargazing programs which, on information and belief, is more
27   than any other state.
28          139. Defendants have violated California antitrust and consumer protection laws, and


     CLASS ACTION COMPLAINT                                                                          33
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3839ofof9798



 1   California has an interest in not only protecting its own consumers but in punishing businesses
 2   like Defendants that operate within its borders.
 3                 Alternatively, Plaintiffs Will Seek to Certify State Damages Classes
 4          140. As an alternative to the Damages Class, in the event California law is not applied to
 5   class members’ claims residing in states that recognize a form of indirect purchaser cause of
 6   action, Plaintiffs will seek certification of classes asserting claims of damages under the antitrust
 7   statutes and/or consumer protection statutes of the following Indirect Purchaser States
 8   (collectively, the “State Damages Classes”):
 9         Arizona: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Arizona during the period from and including January
10         1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
           or Co-Conspirators, or any current or former affiliate thereof.
11
           Arkansas: All persons and entities who indirectly purchased a telescope for their
12         own use and not for resale in Arkansas during the period from and including
           January 1, 2005 through August 31, 2019 that was manufactured or sold by the
13         Defendants or Co-Conspirators, or any current or former affiliate thereof.
14         California: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in California during the period from and including
15         January 1, 2005 through August 31, 2019 that was manufactured or sold by the
           Defendants or Co-Conspirators, or any current or former affiliate thereof.
16
           Connecticut: All persons and entities who indirectly purchased a telescope for their
17         own use and not for resale in Connecticut during the period from and including
           January 1, 2005 through August 31, 2019 that was manufactured or sold by the
18         Defendants or Co-Conspirators, or any current or former affiliate thereof.
19         District of Columbia: All persons and entities who indirectly purchased a
           telescope for their own use and not for resale in the District of Columbia during the
20         period from and including January 1, 2005 through August 31, 2019 that was
           manufactured or sold by the Defendants or Co-Conspirators, or any current or
21         former affiliate thereof.
22         Florida: All persons and entities who indirectly purchased a telescope for their own
           use and not for resale in Florida during the period from and including January 1,
23         2005 through August 31, 2019 that was manufactured or sold by the Defendants or
           Co-Conspirators, or any current or former affiliate thereof.
24
           Hawaii: All persons and entities who indirectly purchased a telescope for their own
25         use and not for resale in Hawaii during the period from and including January 1,
           2005 through August 31, 2019 that was manufactured or sold by the Defendants or
26         Co-Conspirators, or any current or former affiliate thereof.
27         Illinois: All persons and entities who indirectly purchased a telescope for their own
           use and not for resale in Illinois during the period from and including January 1,
28         2005 through August 31, 2019 that was manufactured or sold by the Defendants or


     CLASS ACTION COMPLAINT                                                                           34
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page3940ofof9798



 1        Co-Conspirators, or any current or former affiliate thereof.
 2        Iowa: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Iowa during the period from and including January 1, 2005
 3        through August 31, 2019 that was manufactured or sold by the Defendants or Co-
          Conspirators, or any current or former affiliate thereof.
 4
          Kansas: All persons and entities who indirectly purchased a telescope for their own
 5        use and not for resale in Kansas during the period from and including January 1,
          2005 through August 31, 2019 that was manufactured or sold by the Defendants or
 6        Co-Conspirators, or any current or former affiliate thereof.
 7        Maine: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Maine during the period from and including January 1,
 8        2005 through August 31, 2019 that was manufactured or sold by the Defendants or
          Co-Conspirators, or any current or former affiliate thereof.
 9
          Massachusetts: All persons and entities who indirectly purchased a telescope for
10        their own use and not for resale in Massachusetts during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
11        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
12        Michigan: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Michigan during the period from and including
13        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
14
          Minnesota: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Minnesota during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
16        Defendants or Co-Conspirators, or any current or former affiliate thereof.
17        Mississippi: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Mississippi during the period from and including
18        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
19
          Missouri: All persons and entities who indirectly purchased a telescope for their
20        own use and not for resale in Missouri during the period from and including January
          1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
21        or Co-Conspirators, or any current or former affiliate thereof.
22        Montana: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Montana during the period from and including January
23        1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
          or Co-Conspirators, or any current or former affiliate thereof.
24
          Nebraska: All persons and entities who indirectly purchased a telescope for their
25        own use and not for resale in Nebraska during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
26        Defendants or Co-Conspirators, or any current or former affiliate thereof.
27        Nevada: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in Nevada during the period from and including January
28        1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants


     CLASS ACTION COMPLAINT                                                                      35
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4041ofof9798



 1        or Co-Conspirators, or any current or former affiliate thereof.
 2        New Hampshire: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in New Hampshire during the period from and
 3        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 4
          New Mexico: All persons and entities who indirectly purchased a telescope for
 5        their own use and not for resale in New Mexico during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
 6        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7        New York: All persons and entities who indirectly purchased a telescope for their
          own use and not for resale in New York during the period from and including
 8        January 1, 2005 through August 31, 2019 that was manufactured or sold by the
          Defendants or Co-Conspirators, or any current or former affiliate thereof.
 9
          North Carolina: All persons and entities who indirectly purchased a telescope for
10        their own use and not for resale in North Carolina during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
11        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
12        North Dakota: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in North Dakota during the period from and
13        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
14
          Oregon: All persons and entities who indirectly purchased a telescope for their
15        own use and not for resale in Oregon during the period from and including January
          1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
16        or Co-Conspirators, or any current or former affiliate thereof.
17        Rhode Island: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in Rhode Island during the period from and
18        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
19
          South Carolina: All persons and entities who indirectly purchased a telescope for
20        their own use and not for resale in South Carolina during the period from and
          including January 1, 2005 through August 31, 2019 that was manufactured or sold
21        by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
22        South Dakota: All persons and entities who indirectly purchased a telescope for
          their own use and not for resale in South Dakota during the period from and
23        including January 1, 2005 through August 31, 2019 that was manufactured or sold
          by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
24
          Tennessee: All persons and entities who indirectly purchased a telescope for their
25        own use and not for resale in Tennessee during the period from and including
          January 1, 2005 through August 31, 2019 that was manufactured or sold by the
26        Defendants or Co-Conspirators, or any current or former affiliate thereof.
27        Utah: All persons and entities who indirectly purchased a telescope for their own
          use and not for resale in Utah during the period from and including January 1, 2005
28        through August 31, 2019 that was manufactured or sold by the Defendants or Co-


     CLASS ACTION COMPLAINT                                                                     36
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4142ofof9798



 1         Conspirators, or any current or former affiliate thereof.
 2         Vermont: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Vermont during the period from and including January
 3         1, 2005 through August 31, 2019 that was manufactured or sold by the Defendants
           or Co-Conspirators, or any current or former affiliate thereof.
 4
           West Virginia: All persons and entities who indirectly purchased a telescope for
 5         their own use and not for resale in West Virginia during the period from and
           including January 1, 2005 through August 31, 2019 that was manufactured or sold
 6         by the Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7         Wisconsin: All persons and entities who indirectly purchased a telescope for their
           own use and not for resale in Wisconsin during the period from and including
 8         January 1, 2005 through August 31, 2019 that was manufactured or sold by the
           Defendants or Co-Conspirators, or any current or former affiliate thereof.
 9
            141. The Nationwide Injunctive Class, Damages Class, and the State Damages Classes
10
     are referred to herein as the “Classes” unless otherwise indicated. Excluded from the Classes are
11
     the Defendants and Co-Conspirators, their parent companies, subsidiaries and affiliates, any co-
12
     conspirators, federal governmental entities and instrumentalities of the federal government, states
13
     and their subdivisions, agencies and instrumentalities, and persons who purchased telescopes
14
     directly. Plaintiff reserves the right to amend the aforementioned definitions if discovery and
15
     further investigation reveal that they should be expanded or otherwise modified.
16
            142. Plaintiff properly brings this action as a class action under Rule 23(a) for the
17
     following reasons:
18
                   a.     Numerosity (Fed. R. Civ. P. 23(a)(1)): The Classes are so numerous and
19
                          geographically dispersed throughout the United States that the joinder of all
20
                          Class Members is impracticable. While Plaintiff does not know the exact
21
                          number and identity of all Class Members, Plaintiff is informed and believe
22
                          that there are tens of thousands of members in each Class. The precise
23
                          number of Class Members can be ascertained through discovery;
24
                   b.     Commonality and Predominance (Fed. R. Civ. P. 23(a)(2) and 23(b)(3)):
25
                          There are questions of law and fact common to the Classes which
26
                          predominate over any questions that may affect particular Class Members.
27
                          This is particularly true given the nature of the Defendants’ conspiracy,
28


     CLASS ACTION COMPLAINT                                                                         37
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4243ofof9798



 1                     which was generally applicable to all the members of both Classes, thereby
 2                     making appropriate relief with respect to the Classes as a whole. Such
 3                     questions of law and fact common to the Classes include, but are not limited
 4                     to:
 5                     i.      Whether the Defendants and their co-conspirators engaged in a
 6                             combination and conspiracy among themselves to fix, raise, maintain
 7                             or stabilize the prices of telescopes sold in the United States;
 8                     ii.     The identity of the participants of the alleged conspiracy;
 9                     iii.    The duration of the alleged conspiracy and the acts carried out by the
10                             Defendants and their co-conspirators in furtherance of the
11                             conspiracy;
12                     iv.     Whether the alleged conspiracy violated the Sherman Act, as alleged
13                             in the First Cause of Action;
14                     v.      Whether the consumer telescope market is a relevant product market;
15                     vi.     Whether the United States constitutes a relevant geographic market
16                             for consumer telescopes;
17                     vii.    Whether Defendants possess market or monopoly power in the
18                             consumer telescopes market;
19                     viii.   Whether Defendants and their alleged horizontal competitors agreed
20                             or combined to restrain competition and exclude competitors from
21                             the consumer telescopes market;
22                     ix.     Whether Defendants entered into concerted refusals to deal to
23                             foreclose competition and exclude competitors from the consumer
24                             telescopes market;
25                     x.      Whether the alleged monopoly and/or attempt to monopolize violated
26                             the Sherman Act, as alleged in the Second and Third Causes of
27                             Action;
28                     xi.     Whether the alleged conspiracy, monopoly, and/or attempt to


     CLASS ACTION COMPLAINT                                                                       38
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4344ofof9798



 1                             monopolize violated state antitrust and/or consumer protection laws,
 2                             as alleged in the Fifth and Sixth Causes of Action;
 3                     xii.    Whether the Defendants unjustly enriched themselves to the
 4                             detriment of the Plaintiff and the members of the Damages Class,
 5                             thereby entitling Plaintiff and the members of the Damages Class to
 6                             disgorgement of all benefits derived by the Defendants, as alleged in
 7                             the Sixth Cause of Action;
 8                     xiii.   Whether the conduct of the Defendants and their co-conspirators, as
 9                             alleged in this Complaint, caused injury to the property of Plaintiff
10                             and the members of the Classes;
11                     xiv.    The effect of the alleged conspiracy on the prices of telescopes sold
12                             in the United States during the Class Period;
13                     xv.     Whether Plaintiff and members of the Classes had any reason to know
14                             or suspect the conspiracy, or any means to discover the conspiracy;
15                     xvi.    Whether the Defendants and their co-conspirators fraudulently
16                             concealed the conspiracy’s existence from Plaintiff and the members
17                             of the Classes;
18                     xvii.   The appropriate injunctive and related equitable relief for the
19                             Nationwide Class; and
20                     xviii. The appropriate class-wide measure of damages for the Damages
21                             Class.
22              c.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of the
23                     claims of Class Members. Plaintiff and the Classes have been injured by the
24                     same wrongful practices of Defendants. Plaintiff’s claims arise from the
25                     same practices and conduct that give rise to the claims of the Classes and are
26                     based on the same legal theories;
27              d.     Adequacy of Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will
28                     fairly and adequately protect the interests of the Classes in that he has no


     CLASS ACTION COMPLAINT                                                                      39
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4445ofof9798



 1                       interests antagonistic to those of the other Class Members, and Plaintiff has
 2                       retained attorneys experienced in consumer class actions and complex
 3                       litigation as counsel;
 4          143. This action is properly brought as a class action under Rule 23(b) for the following
 5   reasons:
 6                a.     Class Action Status (Fed. R. Civ. P. 23(b)(1)): Class action status in this
 7                       action is warranted under Rule 23(b)(1)(A) because prosecution of separate
 8                       actions by Class Members would create a risk of establishing incompatible
 9                       standards of conduct for Defendants. Class action status is also warranted
10                       under Rule 23(b)(1)(B) because prosecution of separate actions by Class
11                       Members would create a risk of adjudications with respect to individual
12                       members of the Class that, as a practical matter, would be dispositive of the
13                       interests of other members not parties to this action, or that would
14                       substantially impair or impede their ability to protect their interests.
15                b.     Declaratory and Injunctive Relief (Fed. R. C. P. 23(b)(2)): Certification
16                       under Rule 23(b)(2) is warranted because Defendants acted or refused to
17                       act on grounds generally applicable to the Classes, thereby making
18                       appropriate final injunctive, declaratory, or other appropriate equitable
19                       relief with respect to the Classes as a whole.
20                c.     Superiority (Fed. R. Civ. P. 23(b)(3)): Certification under Rule 23(b)(3) is
21                       appropriate because questions of law or fact common to Class Members
22                       predominate over any questions affecting only individual members, and
23                       class action treatment is superior to the other available methods for the fair
24                       and efficient adjudication of this controversy.
25                d.     The Classes are ascertainable, and there is a well-defined community of
26                       interest in the questions of law or fact alleged herein since the rights of each
27                       Class Member were infringed or violated in the same fashion;
28          144. A class action is superior to other available methods for the fair and efficient


     CLASS ACTION COMPLAINT                                                                          40
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4546ofof9798



 1   adjudication of this controversy for at least the following reasons:
 2                  a.       Given the size of individual Class Member’s claims and the expense of
 3                           litigating those claims, few, if any, Class Members could afford to or would
 4                           seek legal redress individually for the wrongs Defendants committed against
 5                           them and absent Class Members have no substantial interest in individually
 6                           controlling the prosecution of individual actions;
 7                  b.       This action will promote an orderly and expeditious administration and
 8                           adjudication of the proposed Class claims, economies of time, effort and
 9                           resources will be fostered and uniformity of decisions will be insured;
10                  c.       Without a class action, Class Members will continue to suffer damages, and
11                           Defendant’s violations of law will proceed without remedy while
12                           Defendants continue to reap and retain the substantial proceeds of their
13                           wrongful conduct; and
14                  d.       Plaintiff knows of no difficulty that will be encountered in the management
15                           of this litigation which would preclude its maintenance as a class action.
16   VI.   PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY
17          145. In the consumer telescope manufacturing market, price competition has been
18   restrained or eliminated because Sunny and Synta engaged in price-fixing, agreed to allocate the
19   market among themselves, limit supply, thereby raising consumer prices.
20          146. Competition, innovation, and consumer choice have also been restrained due to
21   Ningbo Sunny’s acquisition of Meade. Since Ningbo Sunny acquired Meade, Meade has
22   not significantly competed with Celestron. Moreover, the acquisition of Meade prevented
23   companies that are trying to compete against Defendants, such as Jinghua, from obtaining a
24   potential manufacturing facility and important intellectual property that would have increased
25   competition.
26          147.         In the consumer telescope distribution market, price competition has also been
27   restrained or eliminated because Sunny and Synta allocated the market among themselves.
28   Additionally, by fixing prices and credit terms so that unaffiliated distributors pay more than


     CLASS ACTION COMPLAINT                                                                               41
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4647ofof9798



 1   affiliated distributors, and by sharing independent distributors’ confidential business information
 2   with each other, Sunny and Synta have prevented independent distributors from fairly competing
 3   against their own affiliates and putting downward pressure on prices.
 4          148. The Defendants’ conspiracy had the following effects, among others:
 5                  a.     The number of manufacturers and products for consumer telescopes and
 6                         accessories have been reduced as a result of Synta’s acquisition of Celestron
 7                         and Sunny’s acquisition of Meade;
 8                  b.     There have been no new entrants into the consumer telescope market for a
 9                         decade and many independent manufacturers and distributors have gone out
10                         of business as a result of Synta and Sunny’s collusion;
11                  c.     Price competition has been restrained or eliminated with respect to
12                         telescopes;
13                  d.     The prices of telescopes have been fixed, raised, maintained, or stabilized at
14                         artificially inflated levels;
15                  e.     Indirect purchasers of telescopes have been deprived of free and open
16                         competition; and
17                  f.     Indirect purchasers of telescopes paid artificially inflated prices.
18          149. These antitrust injuries are of the type that the antitrust laws were meant to punish
19   and prevent.
20          150. On information and belief, Sunny and Synta have collectively controlled at least 65
21   percent of the global manufacturing market since 2012. This figure increased to over 90 percent
22   in 2012.
23          151. During the Class Period, Plaintiff and the members of the Classes paid supra-
24   competitive prices for telescopes. Telescope distributors and retailers passed on inflated prices to
25   Plaintiff and the members of the Classes. Those overcharges have unjustly enriched the
26   Defendants. Telescopes follow a traceable physical chain of distribution from the Defendants to
27   Plaintiff and the members of the Classes, and any cost changes attributable to telescopes can be
28   traced through the chain of distribution to Plaintiff and the members of the Classes.


     CLASS ACTION COMPLAINT                                                                          42
         Case
          Case5:20-cv-04049-EJD
                3:20-cv-06527-JSC Document
                                   Document37-6
                                            1 Filed
                                                Filed09/17/20
                                                      09/24/20 Page
                                                                Page4748ofof9798



 1           152. Just as telescopes can be physically traced through the supply chain, so can their
 2   prices be traced to show that changes in the prices paid by direct purchasers affect prices paid by
 3   indirect purchasers. Here, the inflated prices of telescopes resulting from the Defendants’ price-
 4   fixing conspiracy have been passed on to Plaintiff and the other members of the Classes by
 5   distributors and retailers.
 6           153. The economic and legal literature has recognized that unlawful overcharges in a
 7   multiple-level distribution chain normally result in higher prices for those at the bottom of the
 8   distribution chain. Two antitrust scholars – Professors Robert G. Harris (Professor Emeritus and
 9   former Chair of the Business and Public Policy Group at the Haas School of Business at the
10   University of California at Berkeley) and the late Lawrence A. Sullivan (Professor of Law
11   Emeritus at Southwestern Law School and author of the Handbook of the Law of Antitrust) – have
12   observed that “in a multiple- level chain of distribution, passing on monopoly overcharges is not
13   the exception: it is the rule.”3
14           154. As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for Information
15   and Computer Science and Professor of Economics and Public Policy at the University of
16   Michigan), an expert who presented evidence in a number of the indirect purchaser cases
17   involving Microsoft Corporation, said (in a passage quoted in the judicial decision in that case
18   granting class certification):
19          As is well known in economic theory and practice, at least some of the overcharge
            will be passed on by distributors to end consumers. When the distribution markets
20          are highly competitive, as they are here, all or nearly the entire overcharge will be
            passed on through to ultimate consumers…Both of Microsoft’s experts also agree
21          upon the economic phenomenon of cost pass through, and how it works in
            competitive markets. This general phenomenon of cost pass through is well
22          established in antitrust laws and economics as well.4
23           155. The purpose of the conspiratorial conduct of the Defendants and their co-
24   conspirators was to raise, fix, rig or stabilize the price of telescopes. Economists have developed
25
     3
26     Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
     Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).
27   4
      Order re: Class Certification at 13-14, Coordination Proceedings Special Title (Rule 1550(b))
28   Microsoft I-V Cases, No. J.C.C.P. No. 4106, (Cal. Sup. Ct. Aug. 29, 2000).


     CLASS ACTION COMPLAINT                                                                         43
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4849ofof9798



 1   techniques to isolate and understand the relationship between one “explanatory” variable and a
 2   “dependent” variable in those cases when changes in the dependent variable are explained by
 3   changes in a multitude of variables, even when all such variables may be changing simultaneously.
 4   That analysis – called regression analysis – is commonly used in the real world and in litigation
 5   to determine the impact of a price increase on one cost in a product (or service) that is an
 6   assemblage of costs. Thus, it is possible to isolate and identify only the impact of an increase in
 7   the price of telescopes to distributors and retailers on the price of telescopes to consumers while
 8   controlling for the impact of other price-determining factors.
 9           156. The precise amount of the overcharge impacting the prices of telescopes can be
10   measured and quantified. Commonly used and well-accepted economic models can be used to
11   measure both the extent and the amount of the supra-competitive charge passed through the chain
12   of distribution. Thus, the economic harm to Plaintiff and members of the Classes can be quantified.
13           157. By reason of the violations of the antitrust, consumer protection, and unjust
14   enrichment laws alleged herein, Plaintiff and the members of the Classes have sustained injury to
15   their property, having paid higher prices for telescopes than they would have paid in the absence
16   of the Defendants’ illegal contract, combination, or conspiracy, and, as a result, have suffered
17   damages in an amount presently undetermined. This is an antitrust injury of the type that the
18   antitrust laws were meant to punish and prevent.
19   VII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS
20                 The Statute of Limitations Did Not Begin to Run Because Plaintiff Did Not
                   and Could Not Discover His Claims
21

22           158. Plaintiff repeats and re-alleges the allegations set forth above. Plaintiff and the
23   members of the Classes had no knowledge of the combination or conspiracy alleged herein, or of
24   facts sufficient to place them on inquiry notice of the claims set forth herein, until (at the earliest)
25   September 2019, when evidence of Defendants’ conspiracy was first made public in the Orion
26   Litigation.
27           159. Plaintiff and members of the Classes are consumers that purchased telescopes not
28   for resale. They had no direct contact or interaction with the Defendants and had no means from


     CLASS ACTION COMPLAINT                                                                              44
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page4950ofof9798



 1   which they could have discovered the telescopes combination and conspiracy described in this
 2   Complaint before September 2019.
 3          160. No information in the public domain was available to Plaintiff and members of the
 4   Classes concerning the combination or conspiracy alleged herein prior to September 2019 when
 5   evidence of Defendants’ conspiracy was first made public in the Orion Litigation. Plaintiff and
 6   the members of the Classes had no means of obtaining any facts or information concerning any
 7   aspect of the Defendants or their co-conspirators’ dealings with competitors or direct purchasers,
 8   much less the fact that the Defendants and their co-conspirators had engaged in the combination
 9   and conspiracy alleged herein.
10          161. For these reasons, the statute of limitations as to Plaintiff’s and the Classes’ claims
11   did not begin to run until, at the earliest, September 2019.
12                 Fraudulent Concealment Tolled the Statute of Limitations
13          162. In the alternative, application of the doctrine of fraudulent concealment tolled the
14   statute of limitations on the claims asserted herein by Plaintiff and the Classes. Plaintiff and the
15   members of the Classes did not discover, and could not discover through the exercise of
16   reasonable diligence, the existence of the conspiracy alleged herein until September 2019 when
17   evidence of Defendants’ conspiracy was first made public in the Orion Litigation.
18          163. Before that time, Plaintiff and the members of the Classes were unaware of the
19   Defendants’ unlawful conduct and did not know before then that they were paying supra-
20   competitive prices for telescopes throughout the United States during the Class Period. No
21   information, actual or constructive, was ever made available to Plaintiff and members of the
22   Classes that even hinted to Plaintiff that they were being injured by the Defendants’ unlawful
23   conduct.
24          164. The affirmative acts of the Defendants alleged herein, including acts in furtherance
25   of the conspiracy, were wrongfully concealed and carried out in a manner that precluded detection.
26   The following are illustrative examples of Defendants’ fraudulent concealment:
27          165. Synta and Sunny attempted to conceal the existence of their transactions in
28   connection with Sunny’s acquisition of Meade. David Anderson revealed in an email recently


     CLASS ACTION COMPLAINT                                                                          45
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5051ofof9798



 1   disclosed in pending litigation that “Since July Celestron has made $10 million in anticipated
 2   payments to Sunny. This represents a majority of the monies that will be paid to Sunny this year.
 3   If Celestron continues with this payment pattern it will need to disclose this arrangement to its
 4   auditors and its bank. Though we see this as temporary an outside group (such as the bank or
 5   auditing firm) will interpret it as a significant change due to the fact that the majority of payments
 6   for the last 7 months were made in anticipation with no discernable benefit to Celestron.”
 7           166. Additionally, as stated, supra, when the FTC inquired into whether Synta’s Mr.
 8   Shen was involved in Sunny’s Meade acquisition, Sheppard Mullin partner Robert Magelnicki
 9   represented to the FTC that “except for the limited advice to Peter Ni regarding how to acquire a
10   U.S. company . . . , David Shen has no role in the proposed acquisition of Meade[.]” This
11   statement was false in light of the fact that Sunny’s Mr. Ni and Synta’s Mr. Shen agreed before
12   this that Mr. Shen and his companies would provide financial support to Sunny in connection with
13   the Meade acquisition.
14           167. Furthermore, as part of Synta and Sunny’s collusion regarding Meade, Celestron
15   took equity in Meade, which is memorialized in Defendants and Co-Conspirators’ shadow books.
16           168. In addition to the foregoing acts of fraudulent concealment, by their very nature, the
17   Defendants’ anticompetitive conspiracy and unlawful combinations were inherently self-
18   concealing. Telescopes are not exempt from antitrust regulation and, thus, Plaintiff and members
19   of the Classes reasonably considered the consumer telescopes industry to be a competitive
20   industry. On information and belief, the Defendants met and communicated in secret and agreed
21   to keep the facts about its collusive conduct from being discovered by any member of the public
22   or by distributors, retailers, and other direct purchasers with whom they did business.
23   Accordingly, a reasonable person under the circumstances would not have been alerted to begin
24   to investigate the legitimacy of the Defendants’ telescope prices before September 2019, at the
25   earliest.
26           169. Plaintiff and the members of the Classes could not have discovered the alleged
27   contract, conspiracy or combination at an earlier date by the exercise of reasonable diligence
28   because of the deceptive practices and techniques of secrecy employed by the Defendants and


     CLASS ACTION COMPLAINT                                                                            46
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5152ofof9798



 1   their co-conspirators to avoid detection of, and fraudulently conceal, their contract, combination,
 2   or conspiracy.
 3              170. Because the alleged conspiracy was self-concealing and affirmatively concealed by
 4   the Defendants and its co-conspirators, Plaintiff and members of the Classes had no knowledge
 5   of the alleged conspiracy, or of any facts or information that would have caused a reasonably
 6   diligent person to investigate whether a conspiracy existed, until, at the earliest, September 2019
 7   when evidence of Defendants’ conspiracy was first made public in the Orion Litigation.
 8              171. For these reasons, the statute of limitations applicable to Plaintiff and the Classes’
 9   claims was tolled and did not begin to run until September 2019.
10   VIII. CAUSES OF ACTION
11                                           First Cause of Action
                          Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
12                                             Restraint of Trade
                         (on behalf of Plaintiff and the Nationwide Injunctive Class)
13

14              172. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
15              173. The Defendants and unnamed co-conspirators entered into and engaged in a
16   contract, combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of
17   the Sherman Act (15 U.S.C. § 1).
18              174. The acts done by the Defendants as part of, and in furtherance of, its and its co-
19   conspirators’ contract, combination, or conspiracy were authorized, ordered, or done by their
20   officers, agents, employees, or representatives while actively engaged in the management of their
21   affairs.
22              175. During the Class Period, the Defendants and their co-conspirators entered into a
23   continuing agreement, understanding and conspiracy in restraint of trade to artificially fix, raise,
24   stabilize, and control prices for telescopes, thereby creating anticompetitive effects.
25              176. The anticompetitive acts were intentionally directed at the United States market for
26   telescopes and had a substantial and foreseeable effect on interstate commerce by raising and
27   fixing prices for telescopes throughout the United States.
28              177. The conspiratorial acts and combinations have caused unreasonable restraints in the


     CLASS ACTION COMPLAINT                                                                             47
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5253ofof9798



 1   market for telescopes.
 2             178. As a result of the Defendants’ unlawful conduct, Plaintiff and other similarly
 3   situated indirect purchasers in the Nationwide Injunctive Class who purchased telescopes have
 4   been harmed by being forced to pay inflated, supra-competitive prices for telescopes.
 5             179. In formulating and carrying out the alleged agreement, understanding and
 6   conspiracy, the Defendants and their co-conspirators did those things that they combined and
 7   conspired to do, including but not limited to the acts, practices and course of conduct set forth
 8   herein.
 9             180. The Defendants and their co-conspirators’ conspiracy had the following effects,
10   among others:
11                   a.     Price competition in the market for telescopes has been restrained,
12                          suppressed, and/or eliminated in the United States;
13                   b.     Prices for telescopes sold by the Defendants and their co-conspirators have
14                          been fixed, raised, maintained, and stabilized at artificially high, non-
15                          competitive levels throughout the United States; and
16                   c.     Plaintiff and members of the Nationwide Injunctive Class who purchased
17                          telescopes indirectly from the Defendants and their co-conspirators have
18                          been deprived of the benefits of free and open competition.
19             181. Plaintiff and members of the Nationwide Injunctive Class have been injured and
20   will continue to be injured in their business and property by paying more for telescopes purchased
21   indirectly from the Defendants and their co-conspirators than they would have paid and will pay
22   in the absence of the conspiracy.
23             182. The alleged contract, combination, or conspiracy is a per se violation of the federal
24   antitrust laws.
25             183. Plaintiff and members of the Nationwide Injunctive Class are entitled to an
26   injunction against the Defendants, preventing and restraining the violations alleged herein.
27                                         Second Cause of Action
                          Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
28                                             Monopolization


     CLASS ACTION COMPLAINT                                                                          48
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5354ofof9798



 1                      (on behalf of Plaintiff and the Nationwide Injunctive Class)
 2          184. Plaintiff incorporates by reference the allegations in the preceding paragraphs.

 3          185. The relevant market is the consumer telescope manufacturing market globally and

 4   distribution market in the United States.

 5          186. The Defendants and Co-Conspirators have monopoly power in both the

 6   manufacturing market and the distribution market through:

 7                 a.       Synta’s acquisition of Celestron in 2005;

 8                 b.       Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating

 9                          Meade as a competitor manufacturer and distributor and increasing market

10                          concentration;

11                 c.       Synta and Sunny agreeing to allocating the consumer telescope market such

12                          that Synta manufacturers higher-end products and Sunny manufacturers

13                          lower-end products;

14                 d.       Synta and Sunny agreeing to not to bid on RFQs for each other’s product

15                          offerings;

16                 e.       Synta and Sunny exchanging their intellectual property and material, non-

17                          public information with each other, thereby enabling them to coordinate

18                          prices and strategies; and

19                 f.       Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual

20                          property and material, non-public information with each other, thereby

21                          enabling them to coordinate prices and strategies.

22          187. The Defendants and Co-Conspirators have willfully acquired or maintained their

23   monopoly in the consumer telescope market through the aforementioned conduct plus:

24                 a.       Colluding to prevent Jinghua from acquiring Meade;

25                 b.       Making false representations to the FTC regarding Synta’s involvement in

26                          Sunny’s acquisition of Meade; and

27                 c.       Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.

28          188. The Defendants’ acquisition or maintenance of its monopoly in the consumer


     CLASS ACTION COMPLAINT                                                                         49
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5455ofof9798



 1   telescope market is not a result of growth or development as a consequence of a superior product,
 2   business acumen, or historic accident, but is the result of the unlawful conduct alleged herein.
 3          189. There is no procompetitive justification for the Defendants’ anticompetitive conduct
 4   that outweighs its anticompetitive effects; namely, the foreclosure of competition in the consumer
 5   telescopes market. Any possible procompetitive benefits for such conduct could have been
 6   obtained by less restrictive alternatives.
 7          190. The Defendants’ willful acquisition or maintenance of its monopoly in the consumer
 8   telescopes market injured, and continues to injure, Plaintiff and members of the Nationwide Class
 9   in their property by:
10                 a.        Restricting output and limiting consumer choice in the consumer telescope
11                           market; and
12                 b.        Forcing Plaintiff and members of the Nationwide Class to pay artificially
13                           high, supracompetitive prices for telescopes.
14          191. The injury to Plaintiff and members of the Nationwide Class was a foreseeable
15   consequence of the Defendants’ willful acquisition or maintenance of its monopoly in the
16   consumer telescope market.
17          192. Plaintiff and members of the Nationwide Class have suffered irreparable harm and
18   do not have an adequate remedy at law. Accordingly, Plaintiff and members of the Nationwide
19   Class seek injunctive and equitable relief.
20                                         Third Cause of Action
                         Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
21                                       Attempted Monopolization
                        (on behalf of Plaintiff and the Nationwide Injunctive Class)
22

23          193. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
24          194. The relevant market is the consumer telescope manufacturing market globally and
25   distribution market in the United States.
26          195. The Defendants have attempted to monopolize the consumer telescope market
27   through:
28                 a.        Synta’s acquisition of Celestron in 2005;


     CLASS ACTION COMPLAINT                                                                             50
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5556ofof9798



 1                 b.      Synta facilitating Sunny’s acquisition of Meade in 2013, thereby eliminating
 2                         Meade as a competitor manufacturer and distributor and increasing market
 3                         concentration;
 4                 c.      Synta and Sunny agreeing to allocating the consumer telescope market such
 5                         that Synta manufacturers higher-end products and Sunny manufacturers
 6                         lower-end products;
 7                 d.      Synta and Sunny agreeing to not to bid on RFQs for each other’s product
 8                         offerings;
 9                 e.      Synta and Sunny exchanging their intellectual property and material, non-
10                         public information with each other, thereby enabling them to coordinate
11                         prices and strategies; and
12                 f.      Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
13                         property and material, non-public information with each other, thereby
14                         enabling them to coordinate prices and strategies.
15          196. The Defendants have willfully engaged in predatory or anticompetitive conduct
16   with the specific intent of monopolizing the consumer telescope market through the
17   aforementioned conduct plus:
18                 a.      Colluding to prevent Jinghua from acquiring Meade;
19                 b.      Making false representations to the FTC regarding Synta’s involvement in
20                         Sunny’s acquisition of Meade; and
21                 c.      Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
22          197. The anticompetitive conduct described herein undertaken by the Defendants create
23   a dangerous probability that the Defendants will achieve monopoly power in the consumer
24   telescope market. Any possible procompetitive benefits for such conduct could have been
25   obtained by less restrictive alternatives.
26          198. The Defendants’ predatory and anticompetitive conduct described herein, which
27   was done with the intent of monopolizing the consumer telescope market, injured, and continues
28   to injure, Plaintiff and members of the Nationwide Class in their property by:


     CLASS ACTION COMPLAINT                                                                        51
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5657ofof9798



 1                 a.       Restricting output and limiting consumer choice in the consumer telescope
 2                          market; and
 3                 b.       Forcing Plaintiff and members of the Nationwide Class to pay artificially
 4                          high, supracompetitive prices for telescopes.
 5          199. The injury to Plaintiff and members of the Nationwide Class was a foreseeable
 6   consequence of the Defendants’ predatory and unlawful conduct, described herein, which was
 7   done with the intent of monopolizing the consumer telescope market.
 8          200. Plaintiff and members of the Nationwide Class have suffered irreparable harm and
 9   do not have an adequate remedy at law. Accordingly, Plaintiff and members of the Nationwide
10   Class seek injunctive and equitable relief.
11                                         Fourth Cause of Action
                         Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
12                      (on behalf of Plaintiff and the Nationwide Injunctive Class)
13          201. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
14          202. As a result of Sunny’s acquisition of Meade and Synta’s facilitation thereof, Synta
15   and Sunny has been able to exercise market power in the consumer telescope manufacturing and
16   distribution markets. The acquisition created the largest syndicates of telescope manufacturers
17   globally and telescope distributors in the United States. Both markets are highly concentrated and
18   the acquisition further significantly increased market concentration.
19          203. It is unlikely that entry into the market would remedy, in a timely manner, the
20   anticompetitive effects from Sunny’s acquisition of Meade in 2013. Entry is difficult and likely
21   to take years because of the intellectual property needed to manufacture telescopes, the time
22   required to plan for and to complete manufacturing facilities, and the time required to plan for and
23   establish the distribution channels.
24          204. The effect of the mergers substantially lessens competition in the provision of in
25   violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, in the following ways:
26                 a.       Eliminating actual, direct, and substantial competition between Synta and
27                          Sunny in the consumer telescope manufacturing and distribution markets;
28                 b.       Increasing the ability of the merged entities to unilaterally raise prices of


     CLASS ACTION COMPLAINT                                                                          52
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5758ofof9798



 1                          consumer telescopes;
 2                   c.     Eliminating Meade as a substantial and independent competitor in the
 3                          consumer telescope manufacturing and distribution market;
 4                   d.     Eliminating the diversity of product offerings by Defendants;
 5                   e.     Increasing the prices of telescopes to consumers; and
 6                   f.     Reducing incentives to improve product quality in the relevant markets.
 7             205. Sunny’s acquisition of Meade has substantially lessened competition in the
 8   consumer telescope manufacturing and distribution markets in violation of Section 7 of the
 9   Clayton Act, as amended, 15 U.S.C. § 18 as well as decreased telescope product options and
10   increased telescope prices to consumers.
11                                        Fifth Cause of Action
                                  Violation of the State Antitrust Laws
12      (on behalf of Plaintiff and the Damages Class or, Alternatively, on Behalf of the State
                                            Damages Classes)
13
               206. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
14
               207. During the Class Period, the Defendants and their co-conspirators engaged in a
15
     continuing contract, combination or conspiracy with respect to the sale of telescopes in
16
     unreasonable restraint of trade and commerce and in violation of the various state antitrust and
17
     other statutes set forth below.
18
               208. The contract, combination, or conspiracy consisted of an agreement among the
19
     Defendants and its co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially
20
     supra-competitive prices for telescopes and to allocate products and customers in the United
21
     States.
22
               209. In formulating and effectuating this conspiracy, the Defendants and their co-
23
     conspirators performed acts in furtherance of the combination and conspiracy, including:
24
                     a.     participating in meetings and conversations among themselves in the United
25
                            States and elsewhere during which they agreed to price telescopes at certain
26
                            levels, and otherwise to fix, increase, inflate, maintain, or stabilize effective
27
                            prices paid by Plaintiff and members of the Damages Class with respect to
28


     CLASS ACTION COMPLAINT                                                                              53
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5859ofof9798



 1                         telescopes sold in the United States;
 2                 b.      allocating products and customers in the United States in furtherance of their
 3                         agreements; and
 4                 c.      participating in meetings and conversations among themselves in the United
 5                         States and elsewhere to implement, adhere to, and police the unlawful
 6                         agreements they reached.
 7          210. The Defendants and their co-conspirators engaged in the actions described above
 8   for the purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize
 9   prices and to allocate products and customers.
10          211. The Defendants’ anticompetitive acts described above were knowing and willful
11   and constitute violations or flagrant violations of the following state antitrust statutes.
12          212. The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the Arizona Revised Statutes, §§ 44-1401, et seq.
14                 a.      The Defendants’ combination or conspiracy had the following effects: (1)
15                         telescope price competition was restrained, suppressed, and eliminated
16                         throughout Arizona; (2) telescope prices were raised, fixed, maintained and
17                         stabilized at artificially high levels throughout Arizona; (3) Plaintiff and
18                         members of the Damages Class were deprived of free and open competition;
19                         and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
20                         artificially inflated prices for telescopes.
21                 b.      During the Class Period, the Defendants’ illegal conduct substantially
22                         affected Arizona commerce.
23                 c.      As a direct and proximate result of the Defendants’ unlawful conduct,
24                         Plaintiff and members of the Damages Class have been injured in their
25                         business and property and are threatened with further injury.
26                 d.      By reason of the foregoing, the Defendants entered into agreements in
27                         restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401, et seq.
28                         Accordingly, Plaintiff and members of the Damages Class seek all forms of


     CLASS ACTION COMPLAINT                                                                          54
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page5960ofof9798



 1                        relief available under Ariz. Rev. Stat. §§ 44-1401, et seq.
 2          213. The Defendants have entered into an unlawful agreement in restraint of trade in
 3   violation of the California Business and Professions Code, §§ 16700, et seq.
 4                a.      During the Class Period, the Defendants and their co-conspirators entered
 5                        into and engaged in a continuing unlawful trust in restraint of the trade and
 6                        commerce described above in violation of Section 16720, California
 7                        Business and Professions Code. The Defendants have acted in violation of
 8                        Section 16720 to fix, raise, stabilize, and maintain prices of, and allocate
 9                        markets for, telescopes at supra-competitive levels.
10                b.      The aforesaid violations of Section 16720, California Business and
11                        Professions Code, consisted, without limitation, of a continuing unlawful
12                        trust and concert of action among the Defendants and their co-conspirators,
13                        the substantial terms of which were to fix, raise, maintain, and stabilize the
14                        prices of, and to allocate markets for, telescopes.
15                c.      For the purpose of forming and effectuating the unlawful trust, the
16                        Defendants and their co-conspirators have done those things which they
17                        combined and conspired to do, including but not limited to the acts, practices
18                        and course of conduct set forth above and the following: (1) Fixing, raising,
19                        stabilizing, and pegging the price of telescopes; and (2) Allocating among
20                        themselves the production of telescopes.
21                d.      The combination and conspiracy alleged herein has had, inter alia, the
22                        following effects: (1) Price competition in the sale of telescopes has been
23                        restrained, suppressed, and/or eliminated in the State of California; (2)
24                        Prices for telescopes sold by the Defendants and their co-conspirators have
25                        been fixed, raised, stabilized, and pegged at artificially high, non-
26                        competitive levels in the State of California and throughout the United
27                        States; and (3) Those who purchased telescopes directly or indirectly from
28                        the Defendants and their co-conspirators have been deprived of the benefit


     CLASS ACTION COMPLAINT                                                                         55
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6061ofof9798



 1                        of free and open competition.
 2                 e.     As a direct and proximate result of the Defendants’ unlawful conduct,
 3                        Plaintiff and members of the Damages Class have been injured in their
 4                        business and property in that they paid more for telescopes than they
 5                        otherwise would have paid in the absence of the Defendants’ unlawful
 6                        conduct. As a result of the Defendants’ violation of Section 16720 of the
 7                        California Business and Professions Code, Plaintiff and members of the
 8                        Damages Class seek treble damages and their cost of suit, including a
 9                        reasonable attorney’s fee, pursuant to Section 16750(a) of the California
10                        Business and Professions Code.
11          214.   The Defendants have entered into an unlawful agreement in restraint of trade in
12   violation of Conn. Gen. Stat. § 35-26.
13                 a.     Connecticut’s legislature conferred broad standing under the Connecticut
14                        Antitrust Act based on an important principle of protecting the public from
15                        anticompetitive behavior and of promoting competition in the marketplace.
16                 b.     Under the Connecticut Antitrust Act, indirect purchasers have standing to
17                        maintain an action for damages based on the facts alleged in this Complaint.
18                        Conn. Gen. Stat. § 35-46a.
19                 c.     Every contract, combination, or conspiracy in restraint of any part of trade
20                        or commerce is unlawful. Conn. Gen. Stat. § 35-26.
21                 d.     Every contract, combination, or conspiracy that has the purpose of effect of
22                        fixing, controlling, or maintaining prices in any part of trade or commerce;
23                        or of fixing, controlling, maintaining, limiting, or discontinuing the
24                        production, manufacture, sale, or supply of any part of trade or commerce,
25                        is also unlawful. Conn. Gen. Stat. § 35-28.
26                 e.     Defendants made contracts or engaged in a combination or conspiracy with
27                        each other by maintaining, limiting, or discontinuing the production,
28                        manufacture, sale, or supply of telescopes for the purpose of, and which had


     CLASS ACTION COMPLAINT                                                                       56
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6162ofof9798



 1                        the desired effect of, fixing, controlling, or maintaining prices for telescopes
 2                        within the intrastate commerce of Connecticut.
 3                f.      Plaintiff purchased telescopes within the State of Connecticut during the
 4                        Class Period. But for Defendants’ conduct set forth herein, the price of
 5                        telescopes would have been lower, in an amount to be determined at trial.
 6                g.      Plaintiff and members of the Class were injured with respect to purchases of
 7                        telescopes in Connecticut and are entitled to all forms of relief, including
 8                        actual damages, treble damages, reasonable attorneys’ fees and costs, and
 9                        injunctive relief.
10                h.      Sec. 35-44b. Judicial construction of Connecticut Antitrust Act. It is the
11                        intent of the General Assembly that in construing sections 35-24 to 35-46,
12                        inclusive, the courts of this state shall be guided by interpretations given by
13                        the federal courts to federal antitrust statutes.
14          215. The Defendants have entered into an unlawful agreement in restraint of trade in
15   violation of the District of Columbia Code Annotated §§ 28-4501, et seq.
16                a.      The Defendants’ combination or conspiracy had the following effects: (1)
17                        telescope price competition was restrained, suppressed, and eliminated
18                        throughout the District of Columbia; (2) telescope prices were raised, fixed,
19                        maintained and stabilized at artificially high levels throughout the District
20                        of Columbia; (3) Plaintiff and members of the Damages Class were deprived
21                        of free and open competition; and (4) Plaintiff and members of the Damages
22                        Class paid supra-competitive, artificially inflated prices for telescopes.
23                b.      During the Class Period, the Defendants’ illegal conduct substantially
24                        affected District of Columbia commerce.
25                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
26                        Plaintiff and members of the Damages Class have been injured in their
27                        business and property and are threatened with further injury.
28                d.      By reason of the foregoing, the Defendants have entered into agreements in


     CLASS ACTION COMPLAINT                                                                            57
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6263ofof9798



 1                         restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501,
 2                         et seq. Accordingly, Plaintiff and members of the Damages Class seek all
 3                         forms of relief available under District of Columbia Code Ann. §§ 28-4501,
 4                         et seq.
 5          216. The Defendants have entered into an unlawful agreement in restraint of trade in
 6   violation of the Illinois Antitrust Act, 740ILCS10/1, et seq.
 7                 a.      The Illinois Antitrust Act,740ILCS10/1, et seq., aims to promote the
 8                         unhampered growth of commerce and industry throughout the State by
 9                         prohibiting restraints of trade which are secured through monopolistic or
10                         oligarchic practices and which act or tend to act to decrease competition
11                         between and among persons engaged in commerce and trade . . . .” 740 ILCS
12                         10/2.
13                 b.      Plaintiff purchased telescopes within the State of Illinois during the Class
14                         Period. But for Defendants’ conduct set forth herein, the price for telescopes
15                         would have been lower, in an amount to be determined at trial.
16                 c.      Under the Illinois Antitrust Act, indirect purchasers have standing to
17                         maintain an action for damages based on the facts alleged in this Complaint.
18                         740 ILCS 10/7(2).
19                 d.      Defendants made contracts or engaged in a combination or conspiracy with
20                         each other, though they would have been competitors but for their prior
21                         agreement, for the purpose of fixing, controlling, or maintaining prices for
22                         telescopes sold, and/or for allocating products and customers within the
23                         intrastate commerce of Illinois.
24                 e.      Defendants further unreasonably restrained trade or commerce and
25                         established, maintained or attempted to acquire monopoly power over the
26                         market for telescopes in Illinois for the purpose of excluding competition, in
27                         violation of 740 ILCS 10/1, et seq.
28          217. The Defendants have entered into an unlawful agreement in restraint of trade in


     CLASS ACTION COMPLAINT                                                                          58
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6364ofof9798



 1   violation of the Iowa Code §§ 553.1, et seq.
 2                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 3                        telescope price competition was restrained, suppressed, and eliminated
 4                        throughout Iowa; (2) telescope prices were raised, fixed, maintained and
 5                        stabilized at artificially high levels throughout Iowa; (3) Plaintiff and
 6                        members of the Damages Class were deprived of free and open competition;
 7                        and (4) Plaintiff and members of the Damages Class paid supra-competitive,
 8                        artificially inflated prices for telescopes.
 9                b.      During the Class Period, the Defendants’ illegal conduct substantially
10                        affected Iowa commerce.
11                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
12                        Plaintiff and members of the Damages Class have been injured in their
13                        business and property and are threatened with further injury.
14                d.      By reason of the foregoing, the Defendants have entered into agreements in
15                        restraint of trade in violation of Iowa Code §§ 553.1, et seq. Accordingly,
16                        Plaintiff and members of the Damages Class seek all forms of relief
17                        available under Iowa Code §§ 553.1, et seq.
18          218. The Defendants have entered into an unlawful agreement in restraint of trade in
19   violation of the Kansas Statutes Annotated, §§ 50-101, et seq.
20                a.      The Defendants’ combination or conspiracy had the following effects: (1)
21                        telescope price competition was restrained, suppressed, and eliminated
22                        throughout Kansas; (2) telescope prices were raised, fixed, maintained and
23                        stabilized at artificially high levels throughout Kansas; (3) Plaintiff and
24                        members of the Damages Class were deprived of free and open competition;
25                        and (4) Plaintiff and members of the Damages Class paid supra-competitive,
26                        artificially inflated prices for telescopes.
27                b.      During the Class Period, the Defendants’ illegal conduct substantially
28                        affected Kansas commerce.


     CLASS ACTION COMPLAINT                                                                       59
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6465ofof9798



 1                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 2                        Plaintiff and members of the Damages Class have been injured in their
 3                        business and property and are threatened with further injury.
 4                d.      By reason of the foregoing, the Defendants have entered into agreements in
 5                        restraint of trade in violation of Kansas Stat. Ann. §§ 50-101, et seq.
 6                        Accordingly, Plaintiff and members of the Damages Class seek all forms of
 7                        relief available under Kansas Stat. Ann. §§ 50-101, et seq.
 8          219. The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
10                a.      The Defendants’ combination or conspiracy had the following effects: (1)
11                        telescope price competition was restrained, suppressed, and eliminated
12                        throughout Maine; (2) telescope prices were raised, fixed, maintained and
13                        stabilized at artificially high levels throughout Maine; (3) Plaintiff and
14                        members of the Damages Class were deprived of free and open competition;
15                        and (4) Plaintiff and members of the Damages Class paid supra-competitive,
16                        artificially inflated prices for telescopes.
17                b.      During the Class Period, the Defendants’ illegal conduct substantially
18                        affected Maine commerce.
19                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                        Plaintiff and members of the Damages Class have been injured in their
21                        business and property and are threatened with further injury.
22                d.      By reason of the foregoing, the Defendants have entered into agreements in
23                        restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
24                        Accordingly, Plaintiff and members of the Damages Class seek all relief
25                        available under Maine Rev. Stat. Ann. 10, §§ 1101, et seq.
26          220. The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.
28                a.      The Defendants’ combination or conspiracy had the following effects: (1)


     CLASS ACTION COMPLAINT                                                                        60
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6566ofof9798



 1                        telescope price competition was restrained, suppressed, and eliminated
 2                        throughout Michigan; (2) telescope prices were raised, fixed, maintained
 3                        and stabilized at artificially high levels throughout Michigan; (3) Plaintiff
 4                        and members of the Damages Class were deprived of free and open
 5                        competition; and (4) Plaintiff and members of the Damages Class paid
 6                        supra-competitive, artificially inflated prices for telescopes.
 7                b.      During the Class Period, the Defendants’ illegal conduct substantially
 8                        affected Michigan commerce.
 9                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
10                        Plaintiff and members of the Damages Class have been injured in their
11                        business and property and are threatened with further injury.
12                d.      By reason of the foregoing, the Defendants have entered into agreements in
13                        restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771, et
14                        seq. Accordingly, Plaintiff and members of the Damages Class seek all relief
15                        available under Michigan Comp. Laws Ann. §§ 445.771, et seq.
16          221. The Defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.
18                a.      The Defendants’ combination or conspiracy had the following effects: (1)
19                        telescope price competition was restrained, suppressed, and eliminated
20                        throughout Minnesota; (2) telescope prices were raised, fixed, maintained
21                        and stabilized at artificially high levels throughout Minnesota; (3) Plaintiff
22                        and members of the Damages Class were deprived of free and open
23                        competition; and (4) Plaintiff and members of the Damages Class paid
24                        supracompetitive, artificially inflated prices for telescopes.
25                b.      During the Class Period, the Defendants’ illegal conduct substantially
26                        affected Minnesota commerce.
27                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
28                        Plaintiff and members of the Damages Class have been injured in their


     CLASS ACTION COMPLAINT                                                                         61
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6667ofof9798



 1                        business and property and are threatened with further injury.
 2                d.      By reason of the foregoing, the Defendants have entered into agreements in
 3                        restraint of trade in violation of Minnesota Stat. §§ 325D.49, et seq.
 4                        Accordingly, Plaintiff and members of the Damages Class seek all relief
 5                        available under Minnesota Stat. §§ 325D.49, et seq.
 6          222. The Defendants have entered into an unlawful agreement in restraint of trade in
 7   violation of the Mississippi Code Annotated §§ 75-21-1, et seq.
 8                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 9                        telescope price competition was restrained, suppressed, and eliminated
10                        throughout Mississippi; (2) telescope prices were raised, fixed, maintained
11                        and stabilized at artificially high levels throughout Mississippi; (3) Plaintiff
12                        and members of the Damages Class were deprived of free and open
13                        competition; and (4) Plaintiff and members of the Damages Class paid
14                        supracompetitive, artificially inflated prices for telescopes.
15                b.      During the Class Period, the Defendants’ illegal conduct substantially
16                        affected Mississippi commerce.
17                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
18                        Plaintiff and members of the Damages Class have been injured in their
19                        business and property and are threatened with further injury.
20                d.      By reason of the foregoing, the Defendants have entered into agreements in
21                        restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1, et seq.
22                        Accordingly, Plaintiff and members of the Damages Class seek all relief
23                        available under Mississippi Code Ann. §§ 75-21-1, et seq.
24          223. The Defendants have entered into an unlawful agreement in restraint of trade in
25   violation of the Nebraska Revised Statutes §§ 59-801, et seq.
26                a.      The Defendants’ combination or conspiracy had the following effects: (1)
27                        telescope price competition was restrained, suppressed, and eliminated
28                        throughout Nebraska; (2) telescope prices were raised, fixed, maintained and


     CLASS ACTION COMPLAINT                                                                           62
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6768ofof9798



 1                       stabilized at artificially high levels throughout Nebraska; (3) Plaintiff and
 2                       members of the Damages Class were deprived of free and open competition;
 3                       and (4) Plaintiff and members of the Damages Class paid supra-competitive,
 4                       artificially inflated prices for telescopes.
 5                b.     During the Class Period, the Defendants’ illegal conduct substantially
 6                       affected Nebraska commerce.
 7                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 8                       Plaintiff and members of the Damages Class have been injured in their
 9                       business and property and are threatened with further injury.
10                d.     By reason of the foregoing, the Defendants have entered into agreements in
11                       restraint of trade in violation of Nebraska Revised Statutes §§ 59-801, et seq.
12                       Accordingly, Plaintiff and members of the Damages Class seek all relief
13                       available under Nebraska Revised Statutes §§ 59-801, et seq.
14          224. The Defendants have entered into an unlawful agreement in restraint of trade in
15   violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.
16                a.     The Defendants’ combination or conspiracy had the following effects: (1)
17                       telescope price competition was restrained, suppressed, and eliminated
18                       throughout Nevada; (2) telescope prices were raised, fixed, maintained and
19                       stabilized at artificially high levels throughout Nevada; (3) Plaintiff and
20                       members of the Damages Class were deprived of free and open competition;
21                       and (4) Plaintiff and members of the Damages Class paid supra-competitive,
22                       artificially inflated prices for telescopes.
23                b.     During the Class Period, the Defendants’ illegal conduct substantially
24                       affected Nevada commerce.
25                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
26                       Plaintiff and members of the Damages Class have been injured in their
27                       business and property and are threatened with further injury.
28                d.     By reason of the foregoing, the Defendants have entered into agreements in


     CLASS ACTION COMPLAINT                                                                         63
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6869ofof9798



 1                       restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
 2                       Accordingly, Plaintiff and members of the Damages Class seek all relief
 3                       available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.
 4          225. The Defendants have entered into an unlawful agreement in restraint of trade in
 5   violation of the New Hampshire Revised Statutes §§ 356:1, et seq.
 6                a.     The Defendants’ combination or conspiracy had the following effects: (1)
 7                       telescope price competition was restrained, suppressed, and eliminated
 8                       throughout New Hampshire; (2) telescope prices were raised, fixed,
 9                       maintained and stabilized at artificially high levels throughout New
10                       Hampshire; (3) Plaintiff and members of the Damages Class were deprived
11                       of free and open competition; and (4) Plaintiff and members of the Damages
12                       Class paid supra-competitive, artificially inflated prices for telescopes.
13                b.     During the Class Period, the Defendants’ illegal conduct substantially
14                       affected New Hampshire commerce.
15                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
16                       Plaintiff and members of the Damages Class have been injured in their
17                       business and property and are threatened with further injury.
18                d.     By reason of the foregoing, the Defendants have entered into agreements in
19                       restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1,
20                       et seq. Accordingly, Plaintiff and members of the Damages Class seek all
21                       relief available under New Hampshire Revised Statutes §§ 356:1, et seq.
22          226. The Defendants have entered into an unlawful agreement in restraint of trade in
23   violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.
24                a.     The Defendants’ combination or conspiracy had the following effects: (1)
25                       telescope price competition was restrained, suppressed, and eliminated
26                       throughout New Mexico; (2) telescope prices were raised, fixed, maintained
27                       and stabilized at artificially high levels throughout New Mexico; (3) Plaintiff
28                       and members of the Damages Class were deprived of free and open


     CLASS ACTION COMPLAINT                                                                           64
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page6970ofof9798



 1                       competition; and (4) Plaintiff and members of the Damages Class paid
 2                       supra-competitive, artificially inflated prices for telescopes.
 3                b.     During the Class Period, the Defendants’ illegal conduct substantially
 4                       affected New Mexico commerce.
 5                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 6                       Plaintiff and members of the Damages Class have been injured in their
 7                       business and property and are threatened with further injury.
 8                d.     By reason of the foregoing, the Defendants have entered into agreements in
 9                       restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1, et seq.
10                       Accordingly, Plaintiff and members of the Damages Class seek all relief
11                       available under New Mexico Stat. Ann. §§ 57-1-1, et seq.
12          227. The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the New York General Business Laws §§ 340, et seq.
14                a.     The Defendants’ combination or conspiracy had the following effects: (1)
15                       telescope price competition was restrained, suppressed, and eliminated
16                       throughout New York; (2) telescope prices were raised, fixed, maintained
17                       and stabilized at artificially high levels throughout New York; (3) Plaintiff
18                       and members of the Damages Class were deprived of free and open
19                       competition; and (4) Plaintiff and members of the Damages Class paid
20                       supra-competitive, artificially inflated prices for telescopes when they
21                       purchased telescopes, or purchased products that were otherwise of lower
22                       quality than they would have been absent the Defendants’ and their co-
23                       conspirators’ illegal acts, or were unable to purchase products that they
24                       otherwise would have purchased absent the illegal conduct.
25                b.     During the Class Period, the Defendants’ illegal conduct substantially
26                       affected New York commerce.
27                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
28                       Plaintiff and members of the Damages Class have been injured in their


     CLASS ACTION COMPLAINT                                                                       65
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7071ofof9798



 1                        business and property and are threatened with further injury.
 2                 d.     By reason of the foregoing, the Defendants have entered into agreements in
 3                        restraint of trade in violation of the New York Donnelly Act, §§ 340, et seq.
 4                        The conduct set forth above is a per se violation of the Act. Accordingly,
 5                        Plaintiff and members of the Damages Class seek all relief available under
 6                        New York Gen. Bus. Law §§ 340, et seq.
 7          228. The Defendants have entered into an unlawful agreement in restraint of trade in
 8   violation of the North Carolina General Statutes §§ 75-1, et seq.
 9                 a.     The Defendants’ combination or conspiracy had the following effects: (1)
10                        telescope price competition was restrained, suppressed, and eliminated
11                        throughout North Carolina; (2) telescope prices were raised, fixed,
12                        maintained and stabilized at artificially high levels throughout North
13                        Carolina; (3) Plaintiff and members of the Damages Class were deprived of
14                        free and open competition; and (4) Plaintiff and members of the Damages
15                        Class paid supra-competitive, artificially inflated prices for telescopes.
16                 b.     During the Class Period, the Defendants’ illegal conduct substantially
17                        affected North Carolina commerce.
18                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
19                        Plaintiff and members of the Damages Class have been injured in their
20                        business and property and are threatened with further injury.
21                 d.     By reason of the foregoing, the Defendants have entered into agreements in
22                        restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1, et seq.
23                        Accordingly, Plaintiff and members of the Damages Class seek all relief
24                        available under North Carolina Gen. Stat. §§ 75-1, et. seq.
25          229. The Defendants have entered into an unlawful agreement in restraint of trade in
26   violation of the North Dakota Century Code §§ 51-08.1-01, et seq.
27                 a.     The Defendants’ combination or conspiracy had the following effects: (1)
28                        telescope price competition was restrained, suppressed, and eliminated


     CLASS ACTION COMPLAINT                                                                            66
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7172ofof9798



 1                        throughout North Dakota; (2) telescope prices were raised, fixed, maintained
 2                        and stabilized at artificially high levels throughout North Dakota; (3)
 3                        Plaintiff and members of the Damages Class were deprived of free and open
 4                        competition; and (4) Plaintiff and members of the Damages Class paid
 5                        supra-competitive, artificially inflated prices for telescopes.
 6                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
 7                        effect on North Dakota commerce.
 8                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 9                        Plaintiff and members of the Damages Class have been injured in their
10                        business and property and are threatened with further injury.
11                d.      By reason of the foregoing, the Defendants have entered into agreements in
12                        restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01, et
13                        seq. Accordingly, Plaintiff and members of the Damages Class seek all relief
14                        available under North Dakota Cent. Code §§ 51-08.1-01, et seq.
15          230. The Defendants have entered into an unlawful agreement in restraint of trade in
16   violation of the Oregon Revised Statutes §§ 646.705, et seq.
17                a.      The Defendants’ combination or conspiracy had the following effects: (1)
18                        telescope price competition was restrained, suppressed, and eliminated
19                        throughout Oregon; (2) telescope prices were raised, fixed, maintained and
20                        stabilized at artificially high levels throughout Oregon; (3) Plaintiff and
21                        members of the Damages Class were deprived of free and open competition;
22                        and (4) Plaintiff and members of the Damages Class paid supra-competitive,
23                        artificially inflated prices for telescopes.
24                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
25                        effect on Oregon commerce.
26                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
27                        Plaintiff and members of the Damages Class have been injured in their
28                        business and property and are threatened with further injury.


     CLASS ACTION COMPLAINT                                                                       67
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7273ofof9798



 1                d.      By reason of the foregoing, the Defendants have entered into agreements in
 2                        restraint of trade in violation of Oregon Revised Statutes §§ 646.705, et seq.
 3                        Accordingly, Plaintiff and members of the Damages Class seek all relief
 4                        available under Oregon Revised Statutes §§ 646.705, et seq.
 5          231. The Defendants have entered into an unlawful agreement in restraint of trade in
 6   violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.
 7                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 8                        telescope price competition was restrained, suppressed, and eliminated
 9                        throughout South Dakota; (2) telescope prices were raised, fixed, maintained
10                        and stabilized at artificially high levels throughout South Dakota; (3)
11                        Plaintiff and members of the Damages Class were deprived of free and open
12                        competition; and (4) Plaintiffs and members of the Damages Class paid
13                        supra-competitive, artificially inflated prices for telescopes.
14                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
15                        effect on South Dakota commerce.
16                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
17                        Plaintiff and members of the Damages Class have been injured in their
18                        business and property and are threatened with further injury.
19                d.      By reason of the foregoing, the Defendants have entered into agreements in
20                        restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1,
21                        et seq. Accordingly, Plaintiff and members of the Damages Class seek all
22                        relief available under South Dakota Codified Laws Ann. §§ 37-1, et seq.
23          232. The Defendants have entered into an unlawful agreement in restraint of trade in
24   violation of the Tennessee Code Annotated §§ 47-25-101, et seq.
25                a.      The Defendants’ combination or conspiracy had the following effects: (1)
26                        telescope price competition was restrained, suppressed, and eliminated
27                        throughout Tennessee; (2) telescope prices were raised, fixed, maintained
28                        and stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs


     CLASS ACTION COMPLAINT                                                                          68
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7374ofof9798



 1                       and members of the Damages Class were deprived of free and open
 2                       competition; and (4) Plaintiffs and members of the Damages Class paid
 3                       supra-competitive, artificially inflated prices for telescopes.
 4                b.     During the Class Period, the Defendants’ illegal conduct had a substantial
 5                       effect on Tennessee commerce.
 6                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 7                       Plaintiff and members of the Damages Class have been injured in their
 8                       business and property and are threatened with further injury.
 9                d.     By reason of the foregoing, the Defendants have entered into agreements in
10                       restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101, et seq.
11                       Accordingly, Plaintiff and members of the Damages Class seek all relief
12                       available under Tennessee Code Ann. §§ 47-25-101, et seq.
13          233. The Defendants have entered into an unlawful agreement in restraint of trade in
14   violation of the Utah Code Annotated §§ 76-10-3101, et seq.
15                a.     The Defendants’ combination or conspiracy had the following effects: (1)
16                       telescope price competition was restrained, suppressed, and eliminated
17                       throughout Utah; (2) telescope prices were raised, fixed, maintained and
18                       stabilized at artificially high levels throughout Utah; (3) Plaintiffs and
19                       members of the Damages Class were deprived of free and open competition;
20                       and (4) Plaintiff and members of the Damages Class paid supra-competitive,
21                       artificially inflated prices for telescopes.
22                b.     During the Class Period, the Defendants’ illegal conduct had a substantial
23                       effect on Utah commerce.
24                c.     As a direct and proximate result of the Defendants’ unlawful conduct,
25                       Plaintiff and members of the Damages Class have been injured in their
26                       business and property and are threatened with further injury.
27                d.     By reason of the foregoing, the Defendants’ have entered into agreements in
28                       restraint of trade in violation of Utah Code Annotated §§ 76-10-3101, et seq.


     CLASS ACTION COMPLAINT                                                                       69
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7475ofof9798



 1                        Accordingly, Plaintiff and members of the Damages Class seek all relief
 2                        available under Utah Code Annotated §§ 76-10-3101, et seq.
 3          234. The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.
 5                a.      The Defendants’ combination or conspiracy had the following effects: (1)
 6                        telescope price competition was restrained, suppressed, and eliminated
 7                        throughout Vermont; (2) telescope prices were raised, fixed, maintained and
 8                        stabilized at artificially high levels throughout Vermont; (3) Plaintiff and
 9                        members of the Damages Class were deprived of free and open competition;
10                        and (4) Plaintiff and members of the Damages Class paid supra-competitive,
11                        artificially inflated prices for telescopes.
12                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
13                        effect on Vermont commerce.
14                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
15                        Plaintiff and members of the Damages Class have been injured in their
16                        business and property and are threatened with further injury.
17                d.      By reason of the foregoing, the Defendants have entered into agreements in
18                        restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453, et seq.
19                        Accordingly, Plaintiff and members of the Damages Class seek all relief
20                        available under Vermont Stat. Ann. 9 §§ 2453, et seq.
21          235. The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the West Virginia Code §§ 47-18-1, et seq.
23                a.      The Defendants’ combination or conspiracy had the following effects: (1)
24                        telescope price competition was restrained, suppressed, and eliminated
25                        throughout West Virginia; (2) telescope prices were raised, fixed,
26                        maintained and stabilized at artificially high levels throughout West
27                        Virginia; (3) Plaintiffs and members of the Damages Class were deprived of
28                        free and open competition; and (4) Plaintiffs and members of the Damages


     CLASS ACTION COMPLAINT                                                                       70
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7576ofof9798



 1                        Class paid supra-competitive, artificially inflated prices for telescopes.
 2                 b.     During the Class Period, the Defendants’ illegal conduct had a substantial
 3                        effect on West Virginia commerce.
 4                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
 5                        Plaintiff and members of the Damages Class have been injured in their
 6                        business and property and are threatened with further injury.
 7                 d.     By reason of the foregoing, the Defendants have entered into agreements in
 8                        restraint of trade in violation of West Virginia Code §§ 47-18-1, et seq.
 9                        Accordingly, Plaintiff and members of the Damages Class seek all relief
10                        available under West Virginia Code §§ 47-18-1, et seq.
11          236. The Defendants have entered into an unlawful agreement in restraint of trade in
12   violation of the Wisconsin Statutes §§ 133.01, et seq.
13                 a.     The Defendants’ combination or conspiracy had the following effects: (1)
14                        telescope price competition was restrained, suppressed, and eliminated
15                        throughout Wisconsin; (2) telescope prices were raised, fixed, maintained
16                        and stabilized at artificially high levels throughout Wisconsin; (3) Plaintiff
17                        and members of the Damages Class were deprived of free and open
18                        competition; and (4) Plaintiff and members of the Damages Class paid
19                        supra-competitive, artificially inflated prices for telescopes.
20                 b.     During the Class Period, the Defendants’ illegal conduct had a substantial
21                        effect on Wisconsin commerce.
22                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
23                        Plaintiff and members of the Damages Class have been injured in their
24                        business and property and are threatened with further injury.
25                 d.     By reason of the foregoing, the Defendants have entered into agreements in
26                        restraint of trade in violation of Wisconsin Stat. §§ 133.01, et seq.
27                        Accordingly, Plaintiff and members of the Damages Class seek all relief
28                        available under Wisconsin Stat. §§ 133.01, et seq.


     CLASS ACTION COMPLAINT                                                                            71
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7677ofof9798



 1          237. Plaintiff and members of the Damages Class in each of the above states have been
 2   injured in their business and property by reason of the Defendants’ unlawful combination,
 3   contract, conspiracy and agreement. Plaintiff and members of the Damages Class have paid more
 4   for telescopes than they otherwise would have paid in the absence of the Defendants’ unlawful
 5   conduct. This injury is of the type the antitrust laws of the above states were designed to prevent
 6   and flows from that which makes the Defendants’ conduct unlawful.
 7          238. In addition, the Defendants have profited significantly from the aforesaid
 8   conspiracy. The Defendants’ profits derived from its anticompetitive conduct come at the expense
 9   and detriment of the Plaintiff and the members of the Damages Class.
10          239. Accordingly, Plaintiff and the members of the Damages Class in each of the above
11   jurisdictions seek damages (including statutory damages where applicable), to be trebled or
12   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,
13   including reasonable attorneys’ fees, to the extent permitted by the above state laws.
14                                       Sixth Cause of Action
                             Violation of State Consumer Protection Laws
15      (on behalf of Plaintiff and the Damages Class or, Alternatively, on Behalf of the State
                                           Damages Classes)
16

17          240. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
18          241. The Defendants engaged in unfair competition or unfair, unconscionable, deceptive
19   or fraudulent acts or practices in violation of the state consumer protection statutes listed below.
20          242. The Defendants have knowingly entered into an unlawful agreement in restraint of
21   trade in violation of the Arkansas Code Annotated, § 4-88-101, et seq.
22                 a.      The Defendants knowingly agreed to, and did in fact, act in restraint of trade
23                         or commerce by affecting, fixing, controlling, and/or maintaining at non-
24                         competitive and artificially inflated levels, the prices at which telescopes
25                         were sold, distributed, or obtained in Arkansas and took efforts to conceal
26                         its agreements from Plaintiff and members of the Damages Class.
27                 b.      The aforementioned conduct on the part of the Defendants constituted
28                         “unconscionable” and “deceptive” acts or practices in violation of Arkansas


     CLASS ACTION COMPLAINT                                                                           72
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7778ofof9798



 1                        Code Annotated, § 4-88-107(a)(10).
 2                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
 3                        Products price competition was restrained, suppressed, and eliminated
 4                        throughout Arkansas; (2) telescope Products prices were raised, fixed,
 5                        maintained, and stabilized at artificially high levels throughout Arkansas;
 6                        (3) Plaintiff and the members of the Damages Class were deprived of free
 7                        and open competition; and (4) Plaintiff and the members of the Damages
 8                        Class paid supra-competitive, artificially inflated prices for telescopes.
 9                 d.     During the Class Period, the Defendants’ illegal conduct substantially
10                        affected Arkansas commerce and consumers.
11                 e.     As a direct and proximate result of the unlawful conduct of the Defendants,
12                        Plaintiff and the members of the Damages Class have been injured in their
13                        business and property and are threatened with further injury.
14                 f.     The Defendants have engaged in unfair competition or unfair or deceptive
15                        acts or practices in violation of Arkansas Code Annotated, § 4-88-107(a)(10)
16                        and, accordingly, Plaintiff and the members of the Damages Class seek all
17                        relief available under that statute.
18          243. The Defendants have engaged in unfair competition or unfair, unconscionable,
19   deceptive or fraudulent acts or practices in violation of California Business and Professions Code
20   § 17200, et seq.
21                 a.     During the Class Period, the Defendants marketed, sold, or distributed
22                        telescopes in California, and committed and continue to commit acts of
23                        unfair competition, as defined by Sections 17200, et seq. of the California
24                        Business and Professions Code, by engaging in the acts and practices
25                        specified above.
26                 b.     This claim is instituted pursuant to Sections 17203 and 17204 of the
27                        California Business and Professions Code, to obtain restitution from the
28                        Defendants for acts, as alleged herein, that violated Section 17200 of the


     CLASS ACTION COMPLAINT                                                                            73
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7879ofof9798



 1                     California Business and Professions Code, commonly known as the Unfair
 2                     Competition Law.
 3              c.     The Defendants’ conduct as alleged herein violated Section 17200. The acts,
 4                     omissions, misrepresentations, practices and non-disclosures of the
 5                     Defendants, as alleged herein, constituted a common, continuous, and
 6                     continuing course of conduct of unfair competition by means of unfair,
 7                     unlawful, and/or fraudulent business acts or practices within the meaning of
 8                     California Business and Professions Code, Section 17200, et seq., including,
 9                     but not limited to, the following: (1) the violations of Section 1 of the
10                     Sherman Act, as set forth above; (2) the violations of Section 16720, et seq.,
11                     of the California Business and Professions Code, set forth above;
12              d.     The Defendants’ acts, omissions, misrepresentations, practices, and non-
13                     disclosures, as described above, whether or not in violation of Section
14                     16720, et seq., of the California Business and Professions Code, and whether
15                     or not concerted or independent acts, are otherwise unfair, unconscionable,
16                     unlawful or fraudulent;
17              e.     The Defendants’ acts or practices are unfair to purchasers of telescopes in
18                     the State of California within the meaning of Section 17200, California
19                     Business and Professions Code;
20              f.     The Defendants’ acts and practices are fraudulent or deceptive within the
21                     meaning of Section 17200 of the California Business and Professions Code.
22              g.     Plaintiff and members of the Damages Class are entitled to full restitution
23                     and/or disgorgement of all revenues, earnings, profits, compensation, and
24                     benefits that may have been obtained by the Defendants as a result of such
25                     business acts or practices.
26              h.     The illegal conduct alleged herein is continuing and there is no indication
27                     that the Defendants will not continue such activity into the future.
28              i.     The unlawful and unfair business practices of the Defendants have caused


     CLASS ACTION COMPLAINT                                                                      74
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page7980ofof9798



 1                        and continue to cause Plaintiff and the members of the Damages Class to
 2                        pay supra-competitive and artificially-inflated prices for telescopes. Plaintiff
 3                        and the members of the Damages Class suffered injury in fact and lost
 4                        money or property as a result of such unfair competition.
 5                 j.     The conduct of the Defendants as alleged in this Complaint violates Section
 6                        17200 of the California Business and Professions Code.
 7                 k.     As alleged in this Complaint, the Defendants and their co-conspirators have
 8                        been unjustly enriched as a result of their wrongful conduct and by the
 9                        Defendants’ unfair competition. Plaintiff and the members of the Damages
10                        Class are accordingly entitled to equitable relief including restitution and/or
11                        disgorgement of all revenues, earnings, profits, compensation, and benefits
12                        that may have been obtained by the Defendants as a result of such business
13                        practices, pursuant to the California Business and Professions Code,
14                        Sections 17203 and 17204.
15          244. The Defendants have engaged in unfair competition or unfair, unconscionable, or
16   deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.
17                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
18                        commerce by affecting, fixing, controlling and/or maintaining, at artificial
19                        and/or non-competitive levels, the prices at which telescopes were sold,
20                        distributed or obtained in the District of Columbia.
21                 b.     The foregoing conduct constitutes “unlawful trade practices,” within the
22                        meaning of D.C. Code § 28-3904. Plaintiff were not aware of the
23                        Defendants’ price-fixing conspiracy and were therefore unaware that they
24                        were being unfairly and illegally overcharged. There was a gross disparity
25                        of bargaining power between the parties with respect to the price charged by
26                        the Defendants for telescopes. The Defendants had the sole power to set that
27                        price and Plaintiff had no power to negotiate a lower price. Moreover,
28                        Plaintiff lacked any meaningful choice in purchasing telescopes because


     CLASS ACTION COMPLAINT                                                                           75
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8081ofof9798



 1                         they were unaware of the unlawful overcharge and there was no alternative
 2                         source of supply through which Plaintiff could avoid the overcharges. The
 3                         Defendants’ conduct with regard to sales of telescopes, including its illegal
 4                         conspiracy to secretly fix the price of telescopes at supra-competitive levels
 5                         and overcharge consumers, was substantively unconscionable because it
 6                         was one-sided and unfairly benefited the Defendants at the expense of
 7                         Plaintiff and the public. The Defendants took grossly unfair advantage of
 8                         Plaintiff. The suppression of competition that has resulted from the
 9                         Defendants’ conspiracy has ultimately resulted in unconscionably higher
10                         prices for consumers so that there was a gross disparity between the price
11                         paid and the value received for telescopes.
12                 c.      The Defendants’ unlawful conduct had the following effects: (1) telescope
13                         price competition was restrained, suppressed, and eliminated throughout the
14                         District of Columbia; (2) telescope prices were raised, fixed, maintained,
15                         and stabilized at artificially high levels throughout the District of Columbia;
16                         (3) Plaintiff and the Damages Class were deprived of free and open
17                         competition; and (4) Plaintiff and the Damages Class paid supra-
18                         competitive, artificially inflated prices for telescope.
19                 d.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                         Plaintiff and members of the Damages Class have been injured and are
21                         threatened with further injury. The Defendants have engaged in unfair
22                         competition or unfair or deceptive acts or practices in violation of District
23                         of Columbia Code § 28-3901, et seq., and, accordingly, Plaintiff and
24                         members of the Damages Class seek all relief available under that statute.
25          245. The Defendants have engaged in unfair competition or unfair, unconscionable, or
26   deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,
27   Fla. Stat. §§ 501.201, et seq.
28                 a.      The Defendants’ unlawful conduct had the following effects: (1) telescope


     CLASS ACTION COMPLAINT                                                                           76
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8182ofof9798



 1                        price competition was restrained, suppressed, and eliminated throughout
 2                        Florida; (2) telescope prices were raised, fixed, maintained, and stabilized at
 3                        artificially high levels throughout Florida; (3) Plaintiff and members of the
 4                        Damages Class were deprived of free and open competition; and (4) Plaintiff
 5                        and members of the Damages Class paid supra-competitive, artificially
 6                        inflated prices for telescopes.
 7                 b.     During the Class Period, the Defendants’ illegal conduct substantially
 8                        affected Florida commerce and consumers.
 9                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
10                        Plaintiff and members of the Damages Class have been injured and are
11                        threatened with further injury.
12                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
13                        acts or practices in violation of Florida Stat. § 501.201, et seq., and,
14                        accordingly, Plaintiff and members of the Damages Class seek all relief
15                        available under that statute.
16          246. The Defendants have engaged in unfair competition or unfair, unconscionable, or
17   deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et seq.
18                 a.     The Defendants’ unlawful conduct had the following effects: (1) telescope
19                        price competition was restrained, suppressed, and eliminated throughout
20                        Hawaii; (2) telescope prices were raised, fixed, maintained, and stabilized at
21                        artificially high levels throughout Hawaii; (3) Plaintiff and members of the
22                        Damages Class were deprived of free and open competition; and (4) Plaintiff
23                        and members of the Damages Class paid supra-competitive, artificially
24                        inflated prices for telescopes.
25                 b.     During the Class Period, the Defendants’ illegal conduct substantially
26                        affected Hawaii commerce and consumers.
27                 c.     As a direct and proximate result of the Defendants’ unlawful conduct,
28                        Plaintiff and members of the Damages Class have been injured and are


     CLASS ACTION COMPLAINT                                                                          77
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8283ofof9798



 1                        threatened with further injury.
 2                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
 3                        acts or practices in violation of Hawaii Rev. Stat. § 480, et seq., and,
 4                        accordingly, Plaintiff and members of the Damages Class seek all relief
 5                        available under that statute.
 6          247. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 7   deceptive acts or practices in violation of Mass. G.L. c. 93A, §2.
 8                 a.     The Defendants were engaged in trade or commerce as defined by G.L. c.
 9                        93A.
10                 b.     The Defendants agreed to, and did in fact, act in restraint of trade or
11                        commerce in a market which includes Massachusetts, by affecting, fixing,
12                        controlling and/or maintaining at artificial and non-competitive levels, the
13                        prices at which telescopes were sold, distributed, or obtained in
14                        Massachusetts and took efforts to conceal its agreements from Plaintiff and
15                        members of the Damages Class.
16                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescopes
17                        price competition was restrained, suppressed, and eliminated throughout
18                        Massachusetts; (2) telescopes prices were raised, fixed, maintained, and
19                        stabilized at artificially high levels throughout Massachusetts; (3) Plaintiff
20                        and members of the Damages Class were deprived of free and open
21                        competition; and (4) Plaintiff and members of the Damages Class paid
22                        supra-competitive, artificially inflated prices for telescopes.
23                 d.     As a direct and proximate result of the Defendants’ unlawful conduct,
24                        Plaintiff and members of the Damages Class were injured and are threatened
25                        with further injury.
26                 e.     The Defendants have been or will be served with a demand letter in
27                        accordance with G.L. c. 93A, § 9, or, upon information and belief, such
28                        service of a demand letter was unnecessary due to the Defendants not


     CLASS ACTION COMPLAINT                                                                         78
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8384ofof9798



 1                         maintaining a place of business within the Commonwealth of Massachusetts
 2                         or not keeping assets within the Commonwealth. More than thirty days has
 3                         passed since such demand letters were served, and each of the Defendants
 4                         served has failed to make a reasonable settlement offer.
 5                 f.      By reason of the foregoing, the Defendants engaged in unfair competition
 6                         and unfair or deceptive acts or practices, in violation of G.L. c. 93A, §2. The
 7                         Defendants and their co-conspirators’ violations of Chapter 93A were
 8                         knowing or willful, entitling Plaintiff and members of the Damages Class to
 9                         multiple damages.
10           248. The Defendants have engaged in unfair competition or unfair, unconscionable, or
11   deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.
12   Stat. § 407.010, et. seq.
13                 a.      Plaintiff and the Damages Class purchased telescopes for personal, family,
14                         or household purposes.
15                 b.      The Defendants engaged in the conduct described herein in connection with
16                         the sale of telescopes in trade or commerce in a market that includes
17                         Missouri.
18                 c.      The Defendants agreed to, and did in fact, affect, fix, control, and/or
19                         maintain, at artificial and non-competitive levels, the prices at which
20                         telescopes were sold, distributed, or obtained in Missouri, which conduct
21                         constituted unfair practices in that it was unlawful under federal and state
22                         law, violated public policy, was unethical, oppressive and unscrupulous, and
23                         caused substantial injury to Plaintiff and members of the Damages Class.
24                 d.      The Defendants concealed, suppressed, and omitted to disclose material
25                         facts to Plaintiff and members of the Damages Class concerning its unlawful
26                         activities and artificially inflated prices for telescopes. It concealed,
27                         suppressed, and omitted facts that would have been important to Plaintiff
28                         and members of the Damages Class as they related to the cost of telescopes


     CLASS ACTION COMPLAINT                                                                           79
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8485ofof9798



 1                     they purchased.
 2              e.     The Defendants misrepresented the real cause of price increases and/or the
 3                     absence of price reductions in telescopes by making public statements that
 4                     were not in accord with the facts.
 5              f.     The Defendants’ statements and conduct concerning the price of telescopes
 6                     were deceptive as they had the tendency or capacity to mislead Plaintiff and
 7                     members of the Damages Class to believe that they were purchasing
 8                     telescopes at prices established by a free and fair market.
 9              g.     The Defendants’ unlawful conduct had the following effects: (1) telescope
10                     price competition was restrained, suppressed, and eliminated throughout
11                     Missouri; (2) telescope prices were raised, fixed, maintained, and stabilized
12                     at artificially high levels throughout Missouri; (3) Plaintiff and members of
13                     the Damages Class were deprived of free and open competition; and (4)
14                     Plaintiff and members of the Damages Class paid supra-competitive,
15                     artificially inflated prices for telescopes.
16              h.     The foregoing acts and practices constituted unlawful practices in violation
17                     of the Missouri Merchandising Practices Act.
18              i.     As a direct and proximate result of the above-described unlawful practices,
19                     Plaintiff and members of the Damages Class suffered ascertainable loss of
20                     money or property.
21              j.     Accordingly, Plaintiff and members of the Damages Class seek all relief
22                     available under Missouri’s Merchandising Practices Act, specifically Mo.
23                     Rev. Stat. § 407.020, which prohibits “the act, use or employment by any
24                     person of any deception, fraud, false pretense, false promise,
25                     misrepresentation, unfair practice or the concealment, suppression, or
26                     omission of any material fact in connection with the sale or advertisement
27                     of any merchandise in trade or commerce…,” as further interpreted by the
28                     Missouri Code of State Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-


     CLASS ACTION COMPLAINT                                                                     80
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8586ofof9798



 1                        8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. § 407.025,
 2                        which provides for the relief sought in this count.
 3          249. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 4   deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.
 5   Code, §§ 30-14-101, et seq.
 6                 a.     The Defendants’ unlawful conduct had the following effects: (1) telescope
 7                        price competition was restrained, suppressed, and eliminated throughout
 8                        Montana; (2) telescope prices were raised, fixed, maintained, and stabilized
 9                        at artificially high levels throughout Montana; (3) Plaintiff and members of
10                        the Damages Class were deprived of free and open competition; and (4)
11                        Plaintiff and members of the Damages Class paid supra-competitive,
12                        artificially inflated prices for telescopes.
13                 b.     During the Class Period, The Defendants’ illegal conduct substantially
14                        affected Montana commerce and consumers.
15                 c.     As a direct and proximate result of The Defendants’ unlawful conduct,
16                        Plaintiff and members of the Damages Class have been injured and are
17                        threatened with further injury.
18                 d.     The Defendants have engaged in unfair competition or unfair or deceptive
19                        acts or practices in violation of Mont. Code, §§ 30-14-101, et seq., and,
20                        accordingly, Plaintiff and members of the Damages Class seek all relief
21                        available under that statute.
22          250. The Defendants have engaged in unfair competition or unfair, unconscionable, or
23   deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1, et seq.
24                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
25                        commerce by affecting, fixing, controlling and/or maintaining at non-
26                        competitive and artificially inflated levels, the prices at which telescopes
27                        were sold, distributed or obtained in New Mexico and took efforts to conceal
28                        its agreements from Plaintiff and members of the Damages Class.


     CLASS ACTION COMPLAINT                                                                       81
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8687ofof9798



 1              b.     The aforementioned conduct on the part of the Defendants constituted
 2                     “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-3,
 3                     in that such conduct, inter alia, resulted in a gross disparity between the
 4                     value received by Plaintiff and the members of the Damages Class and the
 5                     prices paid by them for telescopes as set forth in N.M.S.A., § 57-12-2E.
 6                     Plaintiff was not aware of the Defendants’ price-fixing conspiracy and was
 7                     therefore unaware that he were being unfairly and illegally overcharged.
 8                     There was a gross disparity of bargaining power between the parties with
 9                     respect to the price charged by the Defendants for telescopes. The
10                     Defendants had the sole power to set that price and Plaintiff had no power
11                     to negotiate a lower price. Moreover, Plaintiff lacked any meaningful choice
12                     in purchasing telescopes because they were unaware of the unlawful
13                     overcharge and there was no alternative source of supply through which
14                     Plaintiff could avoid the overcharges. The Defendants’ conduct with regard
15                     to sales of telescopes, including its illegal conspiracy to secretly fix the price
16                     of telescopes at supra-competitive levels and overcharge consumers, was
17                     substantively unconscionable because it was one-sided and unfairly
18                     benefited the Defendants at the expense of Plaintiff and the public. the
19                     Defendants took grossly unfair advantage of Plaintiff. The suppression of
20                     competition that has resulted from the Defendants’ conspiracy has
21                     ultimately resulted in unconscionably higher prices for consumers so that
22                     there was a gross disparity between the price paid and the value received for
23                     telescopes.
24              c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
25                     price competition was restrained, suppressed, and eliminated throughout
26                     New Mexico; (2) telescope prices were raised, fixed, maintained, and
27                     stabilized at artificially high levels throughout New Mexico; (3) Plaintiff
28                     and the members of the Damages Class were deprived of free and open


     CLASS ACTION COMPLAINT                                                                          82
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8788ofof9798



 1                        competition; and (4) Plaintiff and the members of the Damages Class paid
 2                        supra-competitive, artificially inflated prices for telescopes.
 3                 d.     During the Class Period, the Defendants’ illegal conduct substantially
 4                        affected New Mexico commerce and consumers.
 5                 e.     As a direct and proximate result of the unlawful conduct of the Defendants,
 6                        Plaintiff and the members of the Damages Class have been injured and are
 7                        threatened with further injury.
 8                 f.     The Defendants have engaged in unfair competition or unfair or deceptive
 9                        acts or practices in violation of New Mexico Stat. § 57-12-1, et seq., and,
10                        accordingly, Plaintiff and the members of the Damages Class seek all relief
11                        available under that statute.
12          251. The Defendants have engaged in unfair competition or unfair, unconscionable, or
13   deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.
14                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
15                        commerce by affecting, fixing, controlling and/or maintaining, at artificial
16                        and non-competitive levels, the prices at which telescopes were sold,
17                        distributed or obtained in New York and took efforts to conceal its
18                        agreements from Plaintiff and members of the Damages Class.
19                 b.     The Defendants and their co-conspirators made public statements about the
20                        prices of telescopes and products containing telescopes that the Defendants
21                        knew would be seen by New York consumers; such statements either
22                        omitted material information that rendered the statements that they made
23                        materially misleading or affirmatively misrepresented the real cause of price
24                        increases for telescopes and products containing telescopes; and the
25                        Defendants alone possessed material information that was relevant to
26                        consumers, but failed to provide the information.
27                 c.     Because of the Defendants’ unlawful trade practices in the State of New
28                        York, New York consumer class members who indirectly purchased


     CLASS ACTION COMPLAINT                                                                        83
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8889ofof9798



 1                     telescopes were misled to believe that they were paying a fair price for
 2                     telescopes or the price increases for telescopes were for valid business
 3                     reasons; and similarly situated consumers were potentially affected by the
 4                     Defendants’ conspiracy.
 5              d.     The Defendants knew that its unlawful trade practices with respect to pricing
 6                     telescopes would have an impact on New York consumers and not just the
 7                     Defendants’ direct customers.
 8              e.     The Defendants knew that their unlawful trade practices with respect to
 9                     pricing telescopes would have a broad impact, causing consumer class
10                     members who indirectly purchased telescopes to be injured by paying more
11                     for telescopes than they would have paid in the absence of the Defendants’
12                     unlawful trade acts and practices.
13              f.     The conduct of the Defendants described herein constitutes consumer-
14                     oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.
15                     Law § 349, which resulted in consumer injury and broad adverse impact on
16                     the public at large, and harmed the public interest of New York State in an
17                     honest marketplace in which economic activity is conducted in a competitive
18                     manner.
19              g.     The Defendants’ unlawful conduct had the following effects: (1) telescope
20                     price competition was restrained, suppressed, and eliminated throughout
21                     New York; (2) telescope prices were raised, fixed, maintained, and
22                     stabilized at artificially high levels throughout New York; (3) Plaintiff and
23                     members of the Damages Class were deprived of free and open competition;
24                     and (4) Plaintiff and members of the Damages Class paid supra-competitive,
25                     artificially inflated prices for telescopes.
26              h.     During the Class Period, the Defendants marketed, sold, or distributed
27                     telescopes in New York, and the Defendants’ illegal conduct substantially
28                     affected New York commerce and consumers.


     CLASS ACTION COMPLAINT                                                                     84
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page8990ofof9798



 1                 i.      During the Class Period, each of the Defendants named herein, directly, or
 2                         indirectly and through affiliates they dominated and controlled,
 3                         manufactured, sold and/or distributed telescopes in New York.
 4                 j.      Plaintiff and members of the Damages Class seek all relief available
 5                         pursuant to N.Y. Gen. Bus. Law § 349 (h).
 6          252. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 7   deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.
 8                 a.      The Defendants agreed to, and did in fact, act in restraint of trade or
 9                         commerce by affecting, fixing, controlling and/or maintaining, at artificial
10                         and non-competitive levels, the prices at which telescopes were sold,
11                         distributed or obtained in North Carolina and took efforts to conceal its
12                         agreements from Plaintiff and members of the Damages Class.
13                 b.      The Defendants’ price-fixing conspiracy could not have succeeded absent
14                         deceptive conduct by the Defendants to cover up its illegal acts. Secrecy was
15                         integral to the formation, implementation and maintenance of the
16                         Defendants’ price-fixing conspiracy. The Defendants committed inherently
17                         deceptive and self-concealing actions, of which Plaintiff could not possibly
18                         have been aware. The Defendants and their co-conspirators publicly
19                         provided pre-textual and false justifications regarding their price increases.
20                         The Defendants’ public statements concerning the price of telescopes
21                         created the illusion of competitive pricing controlled by market forces rather
22                         than supra-competitive pricing driven by the Defendants’ illegal conspiracy.
23                         Moreover, the Defendants deceptively concealed its unlawful activities by
24                         mutually agreeing not to divulge the existence of the conspiracy to outsiders,
25                         conducting meetings and conversations in secret, confining the plan to a
26                         small group of higher-level officials at each company and avoiding the
27                         creation of documents which would reveal the antitrust violations.
28                 c.      The conduct of the Defendants described herein constitutes consumer-


     CLASS ACTION COMPLAINT                                                                          85
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9091ofof9798



 1                        oriented deceptive acts or practices within the meaning of North Carolina
 2                        law, which resulted in consumer injury and broad adverse impact on the
 3                        public at large, and harmed the public interest of North Carolina consumers
 4                        in an honest marketplace in which economic activity is conducted in a
 5                        competitive manner.
 6                d.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 7                        price competition was restrained, suppressed, and eliminated throughout
 8                        North Carolina; (2) telescope prices were raised, fixed, maintained, and
 9                        stabilized at artificially high levels throughout North Carolina; (3) Plaintiff
10                        and members of the Damages Class were deprived of free and open
11                        competition; and (4) Plaintiff and members of the Damages Class paid
12                        supra-competitive, artificially inflated prices for telescopes.
13                e.      During the Class Period, the Defendants marketed, sold, or distributed
14                        telescopes in North Carolina, and the Defendants’ illegal conduct
15                        substantially affected North Carolina commerce and consumers.
16                f.      During the Class Period, the Defendants, directly, or indirectly and through
17                        affiliates they dominated and controlled, manufactured, sold and/or
18                        distributed telescopes in North Carolina.
19                g.      Plaintiff and members of the Damages Class seek actual damages for their
20                        injuries caused by these violations in an amount to be determined at trial and
21                        are threatened with further injury. The Defendants have engaged in unfair
22                        competition or unfair or deceptive acts or practices in violation of North
23                        Carolina Gen. Stat. § 75-1.1, et seq., and, accordingly, Plaintiff and members
24                        of the Damages Class seek all relief available under that statute.
25          253. The Defendants have engaged in unfair competition or unfair, unconscionable, or
26   deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer
27   Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.
28                a.      Members of this Damages Class purchased telescopes for personal, family,


     CLASS ACTION COMPLAINT                                                                          86
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9192ofof9798



 1                     or household purposes.
 2              b.     The Defendants agreed to, and did in fact, act in restraint of trade or
 3                     commerce in a market that includes Rhode Island, by affecting, fixing,
 4                     controlling, and/or maintaining, at artificial and non-competitive levels, the
 5                     prices at which telescopes were sold, distributed, or obtained in Rhode
 6                     Island.
 7              c.     The Defendants deliberately failed to disclose material facts to Plaintiff and
 8                     members of the Damages Class concerning its unlawful activities and
 9                     artificially inflated prices for telescopes. The Defendants owed a duty to
10                     disclose such facts, and considering the relative lack of sophistication of the
11                     average, non-business consumer, it breached that duty by its silence. The
12                     Defendants misrepresented to all consumers during the Class Period that its
13                     telescope prices were competitive and fair.
14              d.     The Defendants’ unlawful conduct had the following effects: (1) telescope
15                     price competition was restrained, suppressed, and eliminated throughout
16                     Rhode Island; (2) telescope prices were raised, fixed, maintained, and
17                     stabilized at artificially high levels throughout Rhode Island; (3) Plaintiff
18                     and members of the Damages Class were deprived of free and open
19                     competition; and (4) Plaintiff and members of the Damages Class paid
20                     supra-competitive, artificially inflated prices for telescopes.
21              e.     As a direct and proximate result of the Defendants’ violations of law,
22                     Plaintiff and members of the Damages Class suffered an ascertainable loss
23                     of money or property as a result of the Defendants’ use or employment of
24                     unconscionable and deceptive commercial practices as set forth above. That
25                     loss was caused by the Defendants’ willful and deceptive conduct, as
26                     described herein.
27              f.     The Defendants’ deception, including its affirmative misrepresentations and
28                     omissions concerning the price of telescopes, likely misled all consumers


     CLASS ACTION COMPLAINT                                                                       87
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9293ofof9798



 1                        acting reasonably under the circumstances to believe that they were
 2                        purchasing telescopes at prices set by a free and fair market. The
 3                        Defendants’ affirmative misrepresentations and omissions constitute
 4                        information important to Plaintiff and members of the Damages Class as
 5                        they related to the cost of telescopes they purchased. The Defendants have
 6                        engaged in unfair competition or unfair or deceptive acts or practices in
 7                        violation of Rhode Island Gen. Laws. § 6-13.1-1, et seq., and, accordingly,
 8                        Plaintiff and members of the Damages Class seek all relief available under
 9                        that statute.
10          254. The Defendants have engaged in unfair competition or unfair, unconscionable, or
11   deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code
12   Ann. §§ 39-5-10, et seq.
13                a.      The Defendants’ combination or conspiracy had the following effects: (1)
14                        telescopes price competition was restrained, suppressed, and eliminated
15                        throughout South Carolina; (2) telescopes prices were raised, fixed,
16                        maintained, and stabilized at artificially high levels throughout South
17                        Carolina; (3) Plaintiff and members of the Damages Class were deprived of
18                        free and open competition; and (4) Plaintiff and members of the Damages
19                        Class paid supra-competitive, artificially inflated prices for telescopes.
20                b.      During the Class Period, the Defendants’ illegal conduct had a substantial
21                        effect on South Carolina commerce.
22                c.      As a direct and proximate result of the Defendants’ unlawful conduct,
23                        Plaintiff and members of the Damages Class have been injured in their
24                        business and property and are threatened with further injury.
25                d.      The Defendants have engaged in unfair competition or unfair or deceptive
26                        acts or practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and,
27                        accordingly, Plaintiff and the members of the Damages Class seek all relief
28                        available under that statute.


     CLASS ACTION COMPLAINT                                                                            88
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9394ofof9798



 1          255. The Defendants have engaged in unfair competition or unfair, unconscionable, or
 2   deceptive acts or practices in violation of 9 Vermont § 2451, et seq.
 3                 a.     The Defendants agreed to, and did in fact, act in restraint of trade or
 4                        commerce in a market that includes Vermont by affecting, fixing,
 5                        controlling, and/or maintaining, at artificial and non-competitive levels, the
 6                        prices at which telescopes were sold, distributed, or obtained in Vermont.
 7                 b.     The Defendants deliberately failed to disclose material facts to Plaintiff and
 8                        members of the Damages Class concerning its unlawful activities and
 9                        artificially inflated prices for telescopes. The Defendants owed a duty to
10                        disclose such facts, and considering the relative lack of sophistication of the
11                        average, non-business consumer, The Defendants breached that duty by its
12                        silence. The Defendants misrepresented to all consumers during the Class
13                        Period that its telescope prices were competitive and fair.
14                 c.     The Defendants’ unlawful conduct had the following effects: (1) telescope
15                        price competition was restrained, suppressed, and eliminated throughout
16                        Vermont; (2) telescope prices were raised, fixed, maintained, and stabilized
17                        at artificially high levels throughout Vermont; (3) Plaintiff and members of
18                        the Damages Class were deprived of free and open competition; and (4)
19                        Plaintiff and members of the Damages Class paid supra-competitive,
20                        artificially inflated prices for telescopes.
21                 d.     As a direct and proximate result of the Defendants’ violations of law,
22                        Plaintiff and members of the Damages Class suffered an ascertainable loss
23                        of money or property as a result of the Defendants’ use or employment of
24                        unconscionable and deceptive commercial practices as set forth above. That
25                        loss was caused by the Defendants’ willful and deceptive conduct, as
26                        described herein.
27                 e.     The Defendants’ deception, including its affirmative misrepresentations and
28                        omissions concerning the prices of telescopes, likely misled all purchasers


     CLASS ACTION COMPLAINT                                                                          89
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9495ofof9798



 1                           acting reasonably under the circumstances to believe that they were
 2                           purchasing telescopes at prices set by a free and fair market. The
 3                           Defendants’ misleading conduct and unconscionable activities constitutes
 4                           unfair competition or unfair or deceptive acts or practices in violation of 9
 5                           Vermont § 2451, et seq., and, accordingly, Plaintiff and members of the
 6                           Damages Class seek all relief available under that statute.
 7                         Seventh Cause of Action Against All Defendants
                                          Unjust Enrichment
 8      (on behalf of Plaintiff and the Damages Class or, Alternatively, on Behalf of the State
                                          Damages Classes)
 9

10             256. Plaintiff incorporates by reference the allegations in the preceding paragraphs.
11             257. Plaintiff brings this claim under the laws of each of the Indirect Purchaser States.
12             258. As a result of its unlawful conduct described above, the Defendants have and will
13   continue to be unjustly enriched. The Defendants have been unjustly enriched by the receipt of,
14   at a minimum, unlawfully inflated prices and unlawful profits on sales of telescopes.
15             259. The Defendants have benefited from its unlawful acts and it would be inequitable
16   for the Defendants to be permitted to retain any of the ill-gotten gains resulting from the
17   overpayments made by Plaintiff and the members of the Damages Class for telescopes.
18             260. Plaintiff and the members of the Damages Class are entitled to the amount of the
19   Defendants’ ill-gotten gains resulting from its unlawful, unjust, and inequitable conduct. Plaintiff
20   and the members of the Damages Class are entitled to the establishment of a constructive trust
21   consisting of all ill-gotten gains from which Plaintiff and the members of the Damages Class may
22   make claims on a pro rata basis.
23             261. Pursuit of any remedies against the firms from which Plaintiff and the members of
24   the Damages Class purchased telescopes subject to the Defendants’ conspiracy would have been
25   futile.
26   IX.       PRAYER FOR RELIEF
27             262. Accordingly, Plaintiff respectfully request that:
28             263. The Court determine that this action may be maintained as a class action under Rules


     CLASS ACTION COMPLAINT                                                                            90
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9596ofof9798



 1   23(a), (b)(2) and (b)(3) and direct that reasonable notice of this action be given to each and every
 2   member of the Class as provided by Rule 23(c)(2).
 3          264. That the unlawful conduct, contract, conspiracy, or combination alleged herein be
 4   adjudged and decreed:
 5                 a.      An unreasonable restraint of trade or commerce in violation of Section 1 of
 6                         the Sherman Act;
 7                 b.      A per se violation of Section 1 of the Sherman Act;
 8                 c.      An unlawful combination, trust, agreement, understanding and/or concert of
 9                         action in violation of the state antitrust and consumer protection laws as set
10                         forth herein; and
11                 d.      Acts of unjust enrichment by the Defendants as set forth herein.
12          265. Plaintiff and the members of the Damages Class recover damages, to the maximum
13   extent allowed under such laws, and that a joint and several judgment in favor of Plaintiff and the
14   members of the Damages Class be entered against the Defendants in an amount to be trebled to
15   the extent such laws permit;
16          266. Plaintiff and the members of the Damages Class recover damages, to the maximum
17   extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully
18   gained from them;
19          267. The Defendants, their affiliates, successors, transferees, assignees and other
20   officers, directors, partners, agents and employees thereof, and all other persons acting or claiming
21   to act on their behalf or in concert with them, be permanently enjoined and restrained from in any
22   manner continuing, maintaining or renewing the conduct, contract, conspiracy, or combination
23   alleged herein, or from entering into any other contract, conspiracy, or combination having a
24   similar purpose or effect, and from adopting or following any practice, plan, program, or device
25   having a similar purpose or effect;
26          268. Plaintiff and the members of the Damages Class be awarded restitution, including
27   disgorgement of profits the Defendants obtained as a result of its acts of unfair competition and
28   acts of unjust enrichment;


     CLASS ACTION COMPLAINT                                                                           91
       Case
        Case5:20-cv-04049-EJD
              3:20-cv-06527-JSC Document
                                 Document37-6
                                          1 Filed
                                              Filed09/17/20
                                                    09/24/20 Page
                                                              Page9697ofof9798



 1          269. Plaintiff and the members of the Classes be awarded pre- and post-judgment interest
 2   as provided by law, and that such interest be awarded at the highest legal rate from and after the
 3   date of service of this Complaint;
 4          270. Plaintiff and the members of the Classes recover their costs of suit, including
 5   reasonable attorneys’ fees, as provided by law; and
 6          271. Plaintiff and members of the Classes have such other and further relief as the case
 7   may require and the Court may deem just and proper.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                                        92
          Case
           Case5:20-cv-04049-EJD
                 3:20-cv-06527-JSC Document
                                    Document37-6
                                             1 Filed
                                                 Filed09/17/20
                                                       09/24/20 Page
                                                                 Page9798ofof9798



 1   X.      JURY DEMAND
 2            Plaintiff demands a jury trial on all claims so triable.

 3

 4   DATED: September 17, 2020                      Respectfully submitted,

 5
                                                    /s/ Dennis J. Stewart
 6                                                  Dennis J. Stewart
                                                    GUSTAFSON GLUEK PLLC
 7                                                  600 B Street
                                                    17th Floor
 8                                                  San Diego, CA 92101
                                                    Telephone: (619) 595-3299
 9                                                  dstewart@gustafsongluek.com
10                                                  Daniel E. Gustafson
                                                    Daniel C. Hedlund
11                                                  Michelle J. Looby
                                                    Joshua J. Rissman
12                                                  Daniel J. Nordin
                                                    Mary M. Nikolai
13                                                  GUSTAFSON GLUEK PLLC
                                                    Canadian Pacific Plaza
14                                                  120 South Sixth Street, Suite 2600
                                                    Minneapolis, MN 55402
15                                                  Telephone: (612) 333-8844
                                                    mlooby@gustafsongluek.com
16                                                  dhedlund@gustafsongluek.com
                                                    jrissman@gustafsongluek.com
17                                                  dnordin@gustafsongluek.com
                                                    mnikolai@gustafsongluek.com
18
                                                    David S. Corwin
19                                                  Corwin Law Group, LLC
                                                    1034 S. Brentwood Blvd.
20                                                  Suite 1490
                                                    St. Louis, MO 63117
21                                                  Telephone: (314) 685-8849
                                                    Facsimile: (314) 287-4583
22                                                  dcorwin@corwinlawgroup.com
23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                              93
